       Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 1 of 50




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


NEW YORK IMMIGRATION
COALITION, et al.,

 Plaintiffs,                                 Civil Action No. 1:18-cv-05025

 v.
                                             RULE 26(A)(2)(B)
UNITED STATES DEPARTMENT OF                  EXPERT REPORT AND
COMMERCE; and WILBUR L. ROSS,                DECLARATION OF D. Sunshine
JR., in his official capacity as Secretary   Hillygus, PhD
of Commerce, et al.




 Defendants.
          Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 2 of 50



    I.       Background and Qualifications

I am Professor of Political Science and Public Policy at Duke University, where I teach
undergraduate and graduate level courses on the topics of public opinion, political behavior,
political communication, and survey methodology. I earned a Ph.D. in political science from
Stanford University in 2003. From 2003-2009, I was a faculty member at Harvard University in
the Department of Government. In 2009, I joined the faculty at Duke University as an associate
professor and was promoted to full professor in 2015. A copy of my curriculum vitae is
attached. I am being compensated at a rate of $375 per hour.

Relevant to the subject of this report, I am co-author of The Hard Count: The political and social
challenges of census mobilization (2006, Russell Sage Foundation). From 2012-2018, I served as
a member of the Census Scientific Advisory Committee (CSAC), a committee that advises the
U.S. Census Bureau (Bureau) on the uses of scientific developments in statistical data collection,
survey methodology, geospatial and statistical analysis, econometrics, cognitive psychology,
business operations, and computer science as they pertain to the full range of Census Bureau
programs and activities, including census tests, policies, and operations.1 I have also published
many academic articles in respected scientific journals, including Public Opinion Quarterly,
Journal of Survey Statistics and Methodology, Statistical Science, Political Analysis, and Annals
of Applied Statistics, among others. My survey and methodological research has been funded
by the National Science Foundation. I serve on the Board of the American National Election
Study and on the editorial boards of several academic journals. I am currently director of the
Initiative on Survey Methodology at Duke University and was founding director of the Program
on Survey Research at Harvard University.

I previously served as an expert witness in League of Women Voters of North Carolina, et al. v.
North Carolina, et al., Civil Action No. 1:13-CV-00660-TDS-JEP (M.D.N.C.).

    II.      Summary of Opinions

I have been retained to evaluate the decision to add a citizenship question to the 2020
decennial census. In particular, I was asked to assess various assertions in a March 26, 2018
memorandum signed by U.S. Commerce Secretary Wilbur Ross regarding: (i) existing evidence
concerning the effect of adding a citizenship question to the 2020 census on response rates to
the census and the undercounting of subpopulations such as Hispanics and noncitizens; and (ii)
the adequacy of testing the 2020 census questionnaire featuring the proposed citizenship
question.


1
 For more information about CSAC, see https://www.census.gov/about/cac/sac.html. CSAC advises the
Census Director on the full range of Bureau programs and activities including communications,
decennial, demographic, economic, field operations, geographic, information technology, and statistics.
The committee consists of a chair and twenty additional members, representing academia, private
enterprise, professional associations, and nonprofit organizations.

                                                                                                      2
       Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 3 of 50



To formulate an expert opinion in this case, I reviewed a variety of materials from academic,
governmental, legal, and media sources. These materials included U.S. Census Bureau reports
and analyses and scientific research on survey methodology. I also relied on my own
experiences and familiarity with survey practices and standards and Census Bureau programs
and activities.

To summarize:

1. Notwithstanding Secretary Ross’s assertion that there is no “definitive, empirical support” 2
for the belief that adding a citizenship question could reduce response rates, I find compelling
evidence that inclusion of a citizenship question will depress participation in the decennial
census, exacerbate the differential undercount of noncitizen and Hispanic households, lower
response quality, and create negative attitudes about the Bureau. This evidence includes
scientific research examining survey participation and respondent burden with respect to
sensitive survey questions generally; evidence concerning attitudes and survey behavior of
Hispanic and non-citizens respondents specifically; and, perhaps most critically, internal Census
Bureau analyses concerning survey response patterns among Hispanics as compared to non-
Hispanic Whites (“Whites”), and among noncitizens as compared to citizens.

2. Given the sensitivity of the citizenship question, survey methodology best practices and U.S.
Census Bureau guidelines and processes would dictate thorough testing and evaluation of a
decision to add the citizenship question to the 2020 census questionnaire before
implementation, to ensure that the change will not reduce response rates, exacerbate
differential undercounts, or impact data quality in other ways.3 That did not occur here.
Secretary Ross’s assertion that the citizenship question has been “well tested”4 through its use
on a different Census Bureau survey—the American Community Survey (or “ACS”)—is incorrect,
as it ignores critical differences between the ACS and decennial census questionnaires,
including the comparative context and sequencing of questions on the two instruments. For
reasons I discuss below, these differences limit the relevance and validity of prior testing of the
citizenship question on the ACS for understanding how its inclusion on decennial census
questionnaire could affect differential undercounts, response rates, and other indicators of
data quality.

2
  18-CV-2921 ECF 189-1, Memorandum from W. Ross on Reinstatement of a Citizenship Question on the
2020 Decennial Census (“Ross Memo”) (March 26, 2018), at AR-001316.
3
  According to U.S. Census Bureau information quality standards, data quality includes the objectivity,
utility, and integrity of the information. Common empirical markers of data quality are unit response
rates—that is, the percentage who take the survey; item nonresponse—the percentage who skip a
specific question; break-offs—the percentage who leave the survey before completing it; response
accuracy—the percentage responding truthfully. Unacceptably low response rates and measures of
reliability or validity are indicators of poor data quality. See U.S. Census Bureau Statistical Quality
Standards, (July 2013), www.census.gov/content/dam/Census/about/about-the-
bureau/policies_and_notices/quality/statistical-quality-standards/Quality_Standards.pdf, pp. i-
ii.
4
  Ross Memo (March 26, 2018), at AR-001314.

                                                                                                      3
           Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 4 of 50




3. Additionally, I conclude that that the decline in nonresponse rates caused by the addition of
the citizenship question is not likely to be fully addressed through increased outreach or
nonresponse follow-up (“NRFU”) efforts. Although the Census Bureau has procedures for
enumerating households that do not initially self-respond to the decennial census
questionnaire, there is no empirical evidence to suggest that such efforts will be adequate to
prevent decreased response rates among Hispanics and noncitizens from translating into an
increased undercount of these subgroups. In fact, there is compelling evidence that NRFU will
be less successful in addressing census non-response among these subpopulations.

4. Beyond jeopardizing the accuracy and completeness of the decennial count, the addition of
a citizenship question threatens to undermine the utility and integrity of the census data, in
violation of government-wide information quality guidelines.5

    III.      Background on the U.S. Census

The Use of Census Data: The U.S. Constitution requires a count of every person living in the
United States every 10 years for the purpose of reapportioning seats in the U.S. House of
Representatives. While the most fundamental use of the decennial census is to determine the
number of seats a state gets in Congress and to redraw congressional districts and all other
political boundaries within a state, the total population count has many other uses. Census
numbers are used to allocate billions of dollars in federal program funds to states, counties, and
cities. The census is the primary source of statistical data about the U.S. population, providing
detailed information necessary for the functioning of government, communities, and industry.
Communities use census data to make decisions about where to build roads, schools, and
hospitals. Businesses use census data to decide where to invest resources. Social scientists use
census data to conduct scientific research about society, economics, and politics. Census
numbers provide the benchmark against which every other data collection about the
population is evaluated and adjusted and sets the sample frame for surveys throughout the
federal statistical system. Thus, political and economic stakes are high for this once-per-decade
population count.

The Undercount: Although the U.S. Census Bureau has the goal to “count everyone once, only
once, and in the right place,”6 scientific measurements of census accuracy since 1940 have
shown a persistent and disproportionate undercount of some population subgroups, including
racial and ethnic minorities, renters, young children, and immigrants. The Bureau calls these
subgroups hard-to-count (“HTC”) populations and has invested considerable research and
resources into improving their enumeration.7 HTC populations are more likely to be missed by

5
  U.S. Census Bureau, Information Quality Guidelines.
https://www.census.gov/about/policies/quality/guidelines.html.
6
  https://www.census.gov/programs-surveys/decennial-census/about/why.html.
7
  For example, a recent GAO report notes that 14 of 35 of the operations for the 2020 decennial count
were designed, in part, to improve enumeration of HTC populations. U.S. Government Accountability

                                                                                                        4
       Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 5 of 50



the decennial count (and other government surveys) because they are hard-to-locate, hard-to-
contact, hard-to-interview, or hard-to-persuade.8 Although researchers have extensively
documented and researched the differential undercount—and developed statistical
corrections—adjusted numbers are not currently used for apportioning Congress.9 It is thus
critical to carefully consider potential threats to the accuracy and fairness of the decennial
count and conduct extensive testing and evaluation to mitigate risks at each stage of the data
collection process.

At the same time that the decennial count undercounts some segments of the population, the
decennial has also overcounted Whites in the 2000 and 2010 censuses, largely as a result of
double counting those with second homes or those with college students away from home.10
The differential undercount refers to the difference between the undercount rate of a minority
group and that of Whites. The net undercount refers to the difference between the gross
undercount (the number of people who should have been counted in the Census but were not)
and the gross overcount (the number of people who should not have been counted, either
because they were counted more than once or should not have been counted at all). An
independent post-enumeration survey found that the 2010 decennial count had a net
overcount of only 0.01 percentage points, but an undercount of 1.54 percentage points of
Hispanics (nearly 500,000 individuals) and an over-count of Whites of 0.83 percentage points,
resulting in a differential undercount of Hispanics of 2.37 percentage points.11

Impact of Undercount on Apportionment, Redistricting, and Funding: This differential
undercount has implications for political power and funding because of the geographic
distributions of these HTC subgroups. The undercounted segments of the population are
concentrated in a few states—Texas, Florida, Arizona, and New York—and even within
particular counties in those states.12 More than half of New York’s 3.6 million Hispanic residents




Office (July 2018) “Actions Needed to Address Challenge to Enumerating Hard-to-Count Groups, GAO-
18-599, p. 19. https://www.gao.gov/assets/700/693450.pdf.
8
  Roger Tourangeau, Brad Edwards, Timothy Johnson, Kirk Wolter, and Nancy Bates (2014), Hard to
Survey Populations. Cambridge: Cambridge University Press.
9
  Department of Commerce v. U.S. House of Representatives, 525 U.S. 316 (1999).
10
   Coverage in the decennial census is measured by comparing the census counts to independent
estimates of the population developed through demographic analysis or a post-enumeration survey.
Reasons that Non-Hispanic Whites may be overcounted include that they are more likely to have
multiple residences (e.g., ownership of more than one home, university students counted at academic
and parents’ residences, etc.).
11
   The undercount of Hispanic children is even more severe. Demographic analyses estimated 7.5% of
Hispanic children under the age of 5 were undercounted in the 2010 Census. O’Hare, W.P. (2014).
"Assessing Net Coverage Error for Young Children in the 2010 U.S. Decennial Census. “Center for Survey
Measurement Study Series (Survey Methodology #2014-02). U.S. Census Bureau,
http://www.census.gov/srd/papers/pdf/ssm2014-02.pdf.
12
   See https://www.censushardtocountmaps2020.us/.

                                                                                                     5
           Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 6 of 50



live in “hard-to-count” census tracts, highlighting the potential impact of an exacerbated
undercount of this population.13

Even before the addition of the citizenship question, the Bureau faced many challenges to
achieving a fair and accurate decennial census.14 Response rates for all surveys and censuses,
including Census Bureau surveys, have declined in recent years. Although the decennial census
is different from a typical survey in that it is mandatory, it is not immune from the general
decline in response rates afflicting surveys and censuses around the world.15 Completion of the
decennial census and the American Community Survey (ACS) are required by law, but the
Bureau is a statistical agency, not an enforcement agency, and has publicly confirmed that
nobody had been fined for failing to participate.16 Thus, despite being mandatory, response
rate is a foremost concern given its implications for the cost, quality, and fairness of the count.
In particular, the self-response rate is often the primary quantity of interest and study because
the data collected by self-response are more accurate and less expensive than that collected
through the Non-Response Follow-up (NRFU).17

     IV.      The Effect of Adding a Citizenship Question on Response Rates to the 2020
              Decennial Census

In assessing whether the inclusion of a citizenship question will exacerbate the differential
undercount and the quality of the data collected through the decennial Census, the first issue
to consider is whether the inclusion of the question will affect participation rates in the census.
In his decision memo, Secretary Ross asserted that “[t]he reinstatement of a citizenship
question will not decrease the response rate of residents who already decided not to
respond.”18 This contravenes scientific understanding of the survey participation decision.
Survey methodology research shows that it is too simplistic to think about an individual as
either an inherent responder or an inherent non-responder; the decision to participate is
influenced by factors beyond an individual’s personal characteristics, including the survey

13
   See http://civilrightsdocs.info/pdf/census/2020/Table1a-States-Number-Hispanics-HTC.pdf.
14
   The 2020 Census Operation Plan acknowledges that threats to the decennial count from declining
response rates, distrust in government, a more diverse and mobile population, informal and complex
living arrangements, and technological and information changes. U.S. Census Bureau (2017), 2020
Census Operation Plan: A New Design for the 21st Census. V.3. https://www2.census.gov/programs-
surveys/decennial/2020/program-management/planning-docs/2020-oper-plan3.pdf.
15
   J. Czajka and A. Beyler (2016), Declining Response Rates in Federal Surveys: Trends and
Implications Washington, DC: Mathematica Policy Research.
16
   W. Gardner Selby (2014), “Americans must answer U.S. Census Bureau survey by law, though agency
hasn’t prosecuted since 1970,” Politifact.com
https://www.politifact.com/texas/statements/2014/jan/09/us-census-bureau/americans-must-answer-
us-census-bureau-survey-law-/.
17
   R. Jarmin Dep., dated Aug. 20, 2018 at 308: 15-17; J. David Brown, et al., “Understanding Quality of
Alternative Citizenship Data Sources for the 2020 Census,” Center for Economic Studies, U.S. Census
Bureau Working Paper 18-38. (Aug. 6, 2018), at COM_DIS00009873.
18
   Ross Memo (March 26, 2018), at AR-001317.

                                                                                                      6
       Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 7 of 50



design features, the sociopolitical climate, and the actions of the field staff.19 This scientific
understanding of survey participation is apparent throughout the Bureau’s standards, practices,
and research products.20

The likely impact of a citizenship question can be evaluated from this conceptual framework of
the survey participation decision. A large body of scientific literature on survey methodology—
including hundreds of books and articles in scientific journals—has examined the impact of
various design and implementation decisions on survey participation and data quality. These
studies often use randomized control trials to compare different ways the survey design can
deter or promote participation. Design features include a wide range of characteristics
including: mode of survey, question wording, question order, survey sponsor, financial
incentives.21

These survey design features—along with the perceived response burden and the sociopolitical
climate—help to determine whether or not an individual will respond to a survey.22 Of
particular relevance to the assessing the impact of an addition of a citizenship question,
concerns about confidentiality are an indicator of response burden and can depress survey
participation and reduce data quality. Moreover, confidentiality concerns vary in the
population, related to the risk of harm from disclosure.23

For the 2020 decennial census, this scientific framework for thinking about survey participation
would thus predict that the subgroups in the population disproportionately concerned about
the confidentiality of the citizenship question will be less like to respond, more likely to skip the
individual question, and more likely to give an inaccurate response. (As discussed in Section
IV.B, the Census Bureau’s research confirms that non-citizens and Hispanics are less likely to
respond to the survey if it includes a citizenship question, more likely to skip a citizenship
question, and more likely to give an inaccurate response to a citizenship question.)

Secretary Ross claims that there is no “definitive, empirical support” for the belief that adding a
citizenship question could reduce response rates, but a review of the scientific literature
examining survey participation—together with internal Census Bureau analyses—offer

19
   See, for instance, Robert Groves, F. Fowler Jr, M Couper, J. Lepkowski, E. Singer, and R. Tourangeau
(2009), Survey Methodology (2nd). Hoboken: John Wiley and Sons.
20
   As one example, see BK Atrostic, N. Bates, and A. Silberstein (2001), “Nonresponse in US government
household surveys: consistent measures, recent trends, and new insights,” Journal of Official Statistics
17(2), p.209.
21
   As an example of the type of design decisions that can affect response, research consistently finds
that financial incentives can significantly increase survey participation. Incentives are obviously not a
relevant factor for the decennial census, but this example highlights the way that the survey design
decisions can shape the respondent participation. It also illustrates just one of the reasons it is
problematic to draw inferences from the experience of Nielsen (AR-001276).
22
   See, for instance, Groves (2009).
23
   Roger Tourangeau and Ting Yan (2007), "Sensitive questions in surveys," Psychological bulletin 133,
no. 5: 859.

                                                                                                            7
       Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 8 of 50



compelling evidence that the addition of the citizenship question will reduce response rates. As
explained in a classic Survey Methodology textbook, “There are some ubiquitous correlates of
the tendency to refuse a survey request…When the key variables of the survey are related to
these attributes, we can anticipate nonresponse biases in the respondent-based estimates.”24
Although no predictive estimate can ever be “definitive,” a review of the various factors related
to survey participation all consistently point to the same conclusion: the addition of a
citizenship question is likely to lower response rates and data quality among non-citizens and
Hispanic households.

           A. Background on Factors Affecting Survey Participation Rates

Numerous factors affect an individual’s decision to participate in a survey. Below, I discuss
factors most relevant to the inclusion of a citizenship question on the decennial census.

              i.   Respondent Burden

Among the most important factors related to an individual’s decision to participate is the
burden of the survey. It is well-recognized in the scientific literature and by the Bureau that
increased response burden is associated with lower response rates and diminished data
quality.25 Response burden depends on the length, complexity, intrusiveness, and sensitivity of
the questions asked. In a classic work on the topic, survey methodologist Norman Bradburn
explains that response burden includes not only the time and effort required to take a survey,
but also the “amount of stress experienced by the respondent.” 26 The Bureau recognizes this
broad conception of response burden. For example, in his January 19 memo to Secretary Ross,
Dr. John Abowd, Chief Scientist and Associate Director for Research and Methodology of the
Census Bureau, explained that “[s]urvey methodologists consider burden to include both the
direct time costs of responding and the indirect costs arising from nonresponse due to
perceived sensitivity of the topic.” 27

Highlighting the importance of response burden to the federal statistical system, the Paperwork
Reduction Act (PRA) of 1995 requires federal agencies to certify to the OMB that “efforts have
been made to reduce the burden of the collection.” 28 The 2010 Census tagline “Just 10
questions” highlighted the ease of completing the decennial questionnaire. Concerns regarding


24
   Groves, et al. (2009), pp. 200-201, emphasis added.
25
   Groves, et al. (2009).
26
   Norman Bradburn (1978), “Respondent burden,” In Proceedings of the Survey Research Methods
Section of the American Statistical Association (Vol. 35, p. 40). Alexandria, VA: American Statistical
Association, p. 36.
27
   18-CV-2921 ECF 189-1, Memorandum from J. Abowd on Technical Review of the Dep. of Justice
Request to Add Citizenship Question to the 2020 Census (Jan. 19, 2018), at AR 001281.
28
   United States Office of Personnel Management (April 2001), Paperwork Reduction Act (PRA) Guide. V.
2.0, https://www.opm.gov/about-us/open-government/digital-government-strategy/fitara/paperwork-
reduction-act-guide.pdf.

                                                                                                    8
        Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 9 of 50



the response burden of the American Community Survey—the sample survey that replaced the
census long-form—have prompted an extensive research program and several changes at the
Bureau, including the creation of a respondent advocate position, a reduction in the number of
contact attempts in Census surveys, the development of a “Why We Ask” brochure, and a
number of questionnaire content changes.

In his memo, Secretary Ross defined response burden exclusively in terms of the time it takes to
answer survey questions, writing: “A second concern that stakeholders advanced is that
recipients are generally less likely to respond to a survey that contained more questions that
one that contained fewer.”29 However, response burden is not simply the amount of time that
will be spent on a survey. Secretary Ross’ memo failed to recognize that survey burden also
depends on the complexity, intrusiveness, and sensitivity of a questionnaire.

Indeed, Census Bureau research clearly shows that the inclusion of sensitive questions on a
questionnaire is related to perceived respondent burden.30 Sensitive questions are those
viewed as intrusive, those asking about socially undesirable attitudes or behaviors, and those
where there is a perceived consequence for disclosure.31 Extensive empirical research shows
that sensitive questions can result in increased burden, which can impact data quality in a
number of ways, including:32

    decreasing unit response rates—that is, the percentage who take the survey;
    increasing item nonresponse—the percentage who skip a specific question;
    increasing break-offs—the percentage who leave the survey before completing it;
    decreasing response accuracy—the percentage responding truthfully; and
    increasing negative evaluations of surveys generally.

Moreover, the perceived sensitivity of a question varies across respondents, resulting in a
differential impact on survey participation.33

In sum, the burden of a survey is one of the key factors that determines if an individual
participates in a survey and it is related to the sensitivity of the questionnaire.


29
   Ross Memo (March 26, 2018), at AR-001318.
30
   See, for example, National Research Council (2013), Benefits, Burdens, and Prospects of the American
Community Survey: Summary of a Workshop. D.L. Cork, Rapporteur. Committee on National Statistics,
Division of Behavioral and Social Sciences and Education. Washington, DC: The National Academies
Press. Also S. Fricker, T. Yan, and S. Tsai (2014),“Response burden: What predicts it and who is burdened
out,” In JSM proceedings pp. 4568-4577.
31
   Roger Tourangeau, L. Rips, and K. Rasinski (2000), The psychology of survey response. Cambridge
University Press.
32
   Groves et al. (2009).
33
   Roger Tourangeau and Ting Yan. (2007). "Sensitive questions in surveys." Psychological bulletin 133,
no. 5: 859.

                                                                                                        9
      Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 10 of 50



             ii.   Privacy and Confidentiality Concerns

Confidentiality concerns are a key component of perceived respondent burden and extensive
empirical research shows confidentiality concerns to be related to lower survey response rates
and reduced data quality.34

Although privacy and confidentiality concerns are sometimes considered synonymous, they are
different concepts with distinct implications for census participation. Privacy concerns refer to
the government’s right to ask a question. Confidentiality concerns refer to fears about the
disclosure of the information. Kenneth Prewitt, former Director of the Census Bureau, says that
protecting privacy is akin to don’t ask, whereas protecting confidentiality is about don’t tell. 35
He explains that “[t]he citizen saying ‘I won’t answer that question because it is none of your
business’ is sending a different message from…’I won’t answer because I don’t trust the
government not to use my answers against me.’”36 Concerns about the addition of a citizenship
question are primarily an issue of confidentiality.

Previous empirical research demonstrates that confidentiality concerns affect participation in
surveys of all types, including the decennial census.37 For example, one study found that 73.5
percent of those with low confidence in the confidentiality of the U.S. Census Bureau reported
mailing back their 1990 census form, compared with 86.1 percent of those with high
confidence.38 Using measures of actual census form returns, rather than self-reports, another
study found that confidentiality concerns predicted lower 1990 census participation, even after
accounting for privacy attitudes and other factors related to participation.39 A similar
conclusion was reached in the analysis of the actual returns to the 2000 census—people with
higher levels of concern about the confidentiality of the census data were significantly less
likely to return their census forms.40



34
   For example, Eleanor Singer, Nancy Mathiowetz, and Mick Couper (1993), The impact of privacy and
confidentiality concerns on survey participation the case of the 1990 US Census. Public Opinion
Quarterly, 57(4), pp.465-482.
35
   Kenneth Prewitt (2011), “Why It Matters to Distinguish between Privacy and Confidentiality,” Journal
of Privacy and Confidentiality, 3(2).
36
   Prewitt (2011), pp. 42.
37
   For review, see T.S. Mayer (2002), “Privacy and confidentiality research and the us census bureau
recommendations based on a review of the literature,” Research Report Series, U.S. Census Bureau, Feb.
7.
38
   RE Fay, N Bates, and J. Moore (1991), “Lower mail response in the 1990 census: A preliminary
interpretation,” In Proceedings of the Annual Research Conference. Washington DC: Census Bureau, pp.
3-32.
39
   Singer, Mathiowetz, and Couper (1993).
40
   Eleanor Singer, J. Van Hoewyk, and R. Neugebauer (2003), “Attitudes and behavior: The impact of
privacy and confidentiality concerns on participation in the 2000 census,” Public Opinion Quarterly,
67(3), pp.368-384.

                                                                                                    10
      Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 11 of 50



The Bureau acknowledges the relevance of confidentiality concerns to the quality of the census.
The 2020 Operational Plan states: “The accuracy and usefulness of the data collected for the
2020 Census are dependent upon the ability to obtain information from the public, which is
influenced partly by the public’s perception of how well their privacy and confidentiality
concerns are being addressed…If a substantial segment of the public is not convinced that the
Census Bureau can safeguard their response data against data breaches and unauthorized use,
then response rates may be lower than projected, leading to an increase in cases for follow-up
and cost increases.”41

To monitor confidentiality concerns, the Bureau has been conducting Census Barriers,
Attitudes, and Motivators Studies (CBAMS).42 As of the date of this report, the 2018 CBAMS
results—following the announcement of the addition of a citizenship question—have been
completed, but not have not yet been publicly released.

Thus, the Census Bureau recognizes that confidentiality concerns are related to survey burden
and represent a threat to survey participation and data quality.

           B. Evidence that the Citizenship Question Will Depress Census Participation
              among Hispanics and Noncitizens

In his memo, Secretary Ross claims that a citizenship question “is no additional imposition” on
citizens.43 That assertion contravenes scientific understanding of response burden and
question sensitivity. Citizenship status is undisputedly a sensitive question that increases
survey burden—and, as explained below, there is substantial evidence that the addition of the
citizenship question will impose burdens on at least some subgroups of citizens, particularly
Hispanics. Secretary Ross’s further claim that there is no “definitive, empirical support” for the
belief that adding a citizenship question could reduce response rates among subgroups such as
noncitizens is also incorrect. Indeed, a review of the scientific literature examining survey
participation—together with the Census Bureau’s own internal analyses regarding the possible
effect of the inclusion of the citizenship question on Census response rates—consistently
indicate that adding the citizenship question will depress participation in the 2020 census,
particularly among noncitizens and Hispanics.44




41
   U.S. Census Bureau (2017).
42
   Studies were previously conducted before and after the 2010 decennial, in 2008 and 2011.
43
   Ross Memo (March 26, 2018), at AR-001317.
44
   There are two reasons to separately consider the categories of noncitizens and Hispanics. First,
citizenship cannot always be fully determined—because a significant percentage of noncitizens are
Hispanic (Bond et al., 2014), the Hispanic category captures noncitizens who would otherwise be missed
or allows for analysis that could not otherwise be conducted. A second, and perhaps more important,
reason for considering Hispanics, is based on the evidence reviewed that even Hispanic American
citizens are likely to be impacted.

                                                                                                    11
       Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 12 of 50



                    i. Evidence that the Citizenship Question Will Reduce Participation in the
                       Census among Hispanics

Census Bureau Data Stewardship Policies identify citizenship as a “sensitive topic.”45 In fact, of
the questions planned for the decennial short form, only the citizenship question has this
sensitive designation.

In his deposition, the chief scientist of the Census Bureau, Dr. John Abowd, affirmed that a
citizenship question would be considered sensitive for Hispanic respondents.46 He also links
that assessment to the perceived burden of the survey. He explains that he disagrees with
Secretary Ross that a citizenship question “is no additional imposition;” he also recalls that the
original memo used the word “burden” rather than “imposition,” but he advised such a claim
could not be supported given the broad definition of survey burden used by survey
methodologists.47

Critically, the available evidence indicates that there is a differential concern over a citizenship
question between Hispanics and Whites, concerns have grown in recent years, and it has a
negative impact on survey participation.

Perhaps most significantly, various internal Census Bureau analyses of patterns of response to
the ACS indicate that a citizenship question, specifically, will decrease response rates and the
data quality among Hispanic respondents. The ACS is a mandatory sample survey administered
to approximately two percent of the population annually. The ACS replaced the decennial long-
form in 2005 after a decade of testing.48 Unlike the decennial census questionnaire distributed
to the entire population, the ACS contains a question concerning citizenship.

As reported Dr. Abowd’s January 19 memo, internet item nonresponse rates to the citizenship
question on the 2016 ACS—that is, the percentage who skipped the citizenship question—were
15.5% for Hispanics compared to just 6.2% for Whites.49 Critically, this differential in item non-
response does not appear to be simply a function of higher non-response rates on survey
questions generally among Hispanics as compared to Whites, as the item nonresponse rate for
the citizenship question was higher than for the other questions to be asked on the 2020
decennial census. For example, Bureau research finds that, among Hispanics, item
nonresponse on citizenship increased between 2013 and 2016, while it actually decreased on
sex.50

45
   For example, see the Data Stewardship Executive Policy Committee, DS-16 Checklist for a Survey’s
Handling of Sensitive Topics and Very Sensitive Topics in Dependent Interviewing.
https://www2.census.gov/foia/ds_policies/ds016_checklist.pdf.
46
   J. Abowd Dep., dated Aug. 15, 2018, at 205:13.
47
   J. Abowd Dep., dated Aug. 15, 2018, at 172:8.
48
   The sampling design of the ACS allows for 5-year national estimates to be calculated.
49
   Abowd Memo (Jan. 19, 2018), at AR-001280.
50
   Brown et al. (Aug. 6, 2018), at COM_DIS00009841.

                                                                                                      12
       Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 13 of 50




Analysis of “break-offs” in the 2016 internet ACS self-responses—that is, an analysis of
individuals who begin the survey but then discontinue answering questions—similarly shows
that Hispanic respondents were more likely to break-off during the survey than Whites (17.6%
compared to 9.5%), but Hispanic respondents were nine times as likely as Whites to break-off
at the citizenship question.51 Dr. Abowd testified that “survey methodologists at the Census
Bureau think that these break-off rates are very important indicators of sensitive questions”—
this analysis clearly indicates the differential sensitivity of this item for Hispanics, and thus, the
likely differential impacts from the addition of this question on the decennial. 52

Comparable analyses for the 2017 ACS—the first data collection of the Trump administration—
have not yet been released, but there is qualitative research that indicates increased concerns,
particularly among immigrants,53 in confidentiality can be expected since the 2016 presidential
campaign. For example:

    In September 2017, the Census’ Center for Survey Measurement (CSM) sent a
     memorandum to the Associate Directorate for Research and Methodology titled
     “Respondent Confidentiality Concerns.”54 The memo documented “a ‘new phenomenon’ in
     the field and reported that respondents’ fears, particularly among immigrant respondents,
     have increased markedly this year.”
    In a research presentation at the American Association of Public Opinion Research, Census
     researchers Mikelyn Meyers and Patricia Goerman explained that respondents were
     “spontaneously expressing concerns about confidentiality during multilingual pretesting
     projects conducted in 2017 – Respondents referenced legal residency status, immigration,
     and certain current events like changes to the DACA program.”
    In a study of qualitative interviews to do language testing, Census researchers have said
     immigrants they interviewed spontaneously raised topics like the travel ban and the
     dissolution of Deferred Action for Childhood Arrivals, a program that has protected from
     deportation young immigrants brought to the country as children without legal status.



51
   Calculated using AR- 0009692. Similarly, Hispanics were ten times as likely as Whites to break-off at
the year of entry item. Because the provided numbers were calculated such that the numerator was the
breakoff at each questions and the denominator is the total of times that question was reached, we are
unable to estimate the cumulative break-off differential associated with these sensitive items.
52
   J. Abowd Dep., dated Aug. 15, 2018, at 102:20-22.
53
   I note that the survey research in these bullet points pertains to immigrants rather than Hispanics
specifically—but Hispanics are more likely than Whites to be immigrants and to live in a household with
immigrants (Bond et al. 2014).
54
   U.S. Census Bureau (September 20, 2017), Center for Survey Measurement, Respondent
Confidentiality Concerns, Memorandum for Associate Directorate for Research and Methodology,
https://www2.census.gov/cac/nac/meetings/2017-11/Memo-Regarding-Respondent-Confidentiality-
Concerns.pdf.

                                                                                                     13
       Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 14 of 50



    In a presentation to the National Advisory Committee, Mikelyn Meyers discussed an
     “unprecedented groundswell in confidentiality and data-sharing concerns, particularly
     among immigrants or those who live with immigrants, may present a barrier to participation
     in the 2020 census.”55

Evidence of these differential concerns among Hispanics can also be seen in the 2011 CBAMS,
which measures attitudes towards and knowledge of the Census, potential motivators and
barriers to participation, assessments of census messages, and demographics. A cluster analysis
identified five distinct attitudinal segments or mindsets within the population, including 14%
labeled “Suspicious,” which is described as the segment that has “the lowest self-reported
intent to respond to the census … and are the most likely to believe that the census can harm
them.” Hispanics make up a disproportionate share of this mindset, making up 20% in this
segment compared to their 14% share in the sample overall.56 It is also telling that all of the
CBAMS surveys—including that for 2020—ask only place of birth but not citizenship status, so
they are unable to explicitly examine variation in attitudes by citizenship status.57 Only the 2020
CBAMS focus groups, which continued after the announcement of the citizenship question,
includes explicit discussion of the confidentiality concerns as they relate to a citizenship
question on the 2020 decennial.58 As noted, the Census Bureau has not released the most
recent CBAMS results.

These findings are also apparent in public opinion polling data, which similarly suggests that
Hispanics will be disproportionately concerned about the confidentiality of the citizenship
question. For example:

    A UCLA Luskin Institution Survey of Los Angeles County in 2017 found that 56% of Latinos
     report being worried about the deportation of themselves or a friend or family member,
     compared to only 19% of Whites.
    In a national poll of Hispanics following the 2016 election, the Pew Research Center found
     that 47% of all Hispanics have “a lot or some” worry that they, a family member, or a close
     friend could be deported. The numbers were even higher for foreign-born Hispanics: 52%
     for foreign-born U.S. citizens, and 66% for non-citizens.59


55
   Mikelyn Meyers (Nov. 2, 2017), U.S. Census Bureau, Respondent Confidentiality Concerns and Possible
Effects on Response Rates and Data Quality for the 2020 Census, p. 15.
https://www2.census.gov/cac/nac/meetings/2017-11/Meyers-NAC-Confidentiality-Presentation.pdf
56
  Nancy Bates, Monica J. Wroblewski, and Joanne Pascale (2012), “Public Attitudes Toward the Use of
Administrative Records in the U.S. Census: Does Question Frame Matter?” Survey Methodology #2012-
04, Center for Survey Measurement, U.S. Census Bureau;
https://www.census.gov/srd/papers/pdf/rsm2012-04.pdf
57
   U.S. Census Bureau, 2020 Census Planning Survey, form CM-Q14 (11-07).
58
   J. Abowd Dep., dated Aug. 15, 2018, at 209:6-15.
59
   Mark Hugo Lopez and Molly Rohal (February 2, 2017), “Latinos and the New Trump Administration:
Growing Share say situation of U.S. Hispanics is Worsening,” Pew Research Center.

                                                                                                   14
      Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 15 of 50




Academic research has found confidentiality concerns to have an impact on other civic
behaviors. For example:

   Hispanics disproportionately responded to the 2011 Alabama Taxpayer and Citizen
    Protection Act, which required schools to ask parents or guardians of students to submit
    their children’s birth certificates or to notify the schools of children’s citizenship when
    enrolling them. Despite the mandatory attendance laws for school-age children and
    disclosure protections (schools were to report only aggregate numbers of enrolled
    noncitizens), the Alabama Department of Education estimated that 2,285 Hispanic
    students—7% didn’t attend classes — about double the usual absentee rate.60
   Health advocacy organizations report that the number of legal immigrants from Latin
    America enrolled in federally subsidized insurance plans and using public health services has
    declined since Trump’s election.61
   Empirical research documents both direct effects—e.g., non-citizen parents failing to sign
    up citizen children for healthcare for fear of revealing themselves, as well as indirect effects,
    whereby the effects are observed among those who are not even eligible for deportation. 62
   For example, a 2018 study finds significant reductions in food stamp and ACA take-up
    among citizen Hispanic Americans, even though they are not themselves at risk of
    deportation. These spillover effects were higher in mixed-status households, areas with a
    higher incidence of detainments issued for low-level arrests, and areas with greater
    increases in deportation fear.63

In sum, there is a wealth of evidence suggesting that a citizenship question on the census will
depress response rates among Hispanics—including Hispanic citizens.

http://assets.pewresearch.org/wp-
content/uploads/sites/7/2017/02/24094450/Latinos_Trump_FULLREPORT.pdf.
60
   J. Richard Cohen (April 17, 2018), “We already know the citizenship question will hurt the census.
Alabama tried it,” The Washington Post. https://www.washingtonpost.com/opinions/we-already-know-
the-citizenship-question-will-hurt-the-census-alabama-tried-it/2018/04/17/395c8cca-41ba-11e8-ad8f-
27a8c409298b_story.html?utm_term=.840cb003dfea. The law was subsequently overturned by the
courts.
61
   Kelly Kennedy (Jan 22, 2018), “Deportation fears have legal immigrants avoiding health care,
Associated Press. https://apnews.com/9f893855e49143baad9c96816ec8f731 .
62
  M. Alsan and C. Yang (2018), “Fear and the Safety Net: Evidence from Secure Communities (No.
w24731),” National Bureau of Economic Research http://www.nber.org/papers/w24731.pdf ; Catalina
Amuedo-Dorantes, Esther Arenas-Arroyo, and Almudena Sevilla (2018), "Immigration enforcement and
economic resources of children with likely unauthorized parents." Journal of Public Economics 158: 63-
78; ED Vargas and VD Ybarra (2017), “US citizen children of undocumented parents: the link between
state immigration policy and the health of Latino children,” Journal of immigrant and minority
health, 19(4), pp.913-920; ED Vargas and MA Pirog (2016), “Mixed‐Status Families and WIC Uptake: The
Effects of Risk of Deportation on Program Use,” Social science quarterly, 97(3), pp.555-572.
63
   Alsan and Yang (2018).

                                                                                                    15
      Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 16 of 50




                   ii. Evidence that the Citizenship Question Will Reduce Participation in the
                       Census among Immigrants and Noncitizens

Concerns about confidentiality, and the potential impacts on survey participation, should be
most consequential for those facing the greatest disclosure risk—non-citizen households.

In a white paper released in August 2018, the Bureau attempts to assess the impact of the
citizenship question using existing response patterns to the ACS compared to administrative
records with citizenship status.64 The authors conclude that “Hispanics, nonrelatives, and
noncitizens are particularly sensitive to answering the citizenship question in the ACS, and that
sensitivity has increased in recent years.” The paper included analyses of “unit non-response”—
that is, the failure to respond to a survey at all—comparing the difference between noncitizen
households and citizen households on the 2010 decennial census to the 2010 and 2016 ACS.
The analyses estimate that the presence of a citizenship question is predicted to reduce
response rates among noncitizen household response rates, relative to citizen households, from
between 5.1 to 11.9 percentage points, depending on the surveys compared and modeling
assumptions.65 Looking across these estimates, Dr. Abowd predicts that the addition of a
citizenship question will reduce non-response rates to the census among noncitizen households
by 5.8 percentage points, relative to citizen households. Notably, this estimate is based on the
decennial 2010 and 2016 ACS data, and does not account for recent changes in the political
context that, as explained below, appear to have rendered questions about citizenship even
more sensitive. Similarly, census tracts with the highest concentration of non-citizen
households have lower internet self-response rates compared to those with the lowest
concentration of noncitizens; those response rates have decreased over time and “show a
sharper drop between 2015 and 2016.”66

Based on this analysis, Dr. Abowd concluded that it is “a reasonable inference that a question
on citizenship would lead to some decline in overall self-response because it would make the
2020 Census modestly more burdensome in the direct sense, and potentially much more
burdensome in the indirect sense that it would lead to a larger decline in self-response for
noncitizen households.”67




64
   The administrative records used were the Census Numindent from the Social Security Administration.
Brown et al. (Aug. 6, 2018).
65
   Brown et al. (Aug. 6, 2018), at COM_DIS00009867, COM_DIS00009868, COM_DIS00009871. Models
vary depending on the surveys used, the 2010 decennial census compared to the 2010 ACS or 2016 ACS,
and the assumptions made about cases with missing citizenship values in the administrative records, the
use of ACS weights, and the use of controls for other ACS variables.
66
   Brown et al. (Aug. 6, 2018), at COM_DIS00009844.
67
   Abowd Memo (Jan. 19, 2018), at AR 001281.

                                                                                                    16
       Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 17 of 50



                    iii. Evidence that the Census Bureau’s Analysis of the Effect of the
                         Citizenship Question on Reducing Response Rates Is Conservative

The Bureau’s analysis regarding the effect of the citizenship question on response rates—
including Dr. Abowd’s estimate of an increase in noncitizen and citizen differential self-response
rate of 5.8 percentage points—offers convincing evidence that adding a citizenship question
will reduce the accuracy and fairness of the 2020 Census count. But I conclude that it is too
conservative of an estimate; there are several reasons to expect an even larger differential
nonresponse rate.

First, the analysis was based on a dataset that individually linked ACS responses with
administrative records, but each of these files are more likely to be missing non-citizen and
Hispanic households, exacerbating potential coverage bias in the resulting estimates. That is,
those who could be successfully linked to administrative records and answered the ACS are
likely different from those who did not. Regarding the ACS, Bureau research has found that
“coverage factors are particularly high for male Hispanics suggesting that, among the foreign-
born population, this group has the highest rate of undercoverage in the ACS.”68 Regarding the
administrative records, both Dr. Abowd (Census Bureau chief scientist) and Dr. Jarmin (current
Census Bureau Acting Director) have acknowledged that they are less likely to be available and
accurate for HTC populations.69 Regarding the matched analysis, the analysts acknowledge that
the “missing data are higher for administrative records (AR) than the ACS, and both sources’
rates are higher for minorities and nonrelatives.”70 As just one indication of the direction of this
bias, the item nonresponse rate in the matched 2016 ACS sample was under 2% compared to
an item nonresponse rate for the citizenship question in the full 2016 ACS of 6%.71 In other
words, the estimates were calculated on a sample of respondents who have a higher propensity
to respond compared to those not in the sample. The authors of the August 2018 white paper
acknowledge as much in discussing the use of ACS weights: “the methods used to adjust the
ACS weights for survey nonresponse and to allocate citizenship status for item nonresponse
assume that the citizenship status distribution of the sampled non-respondents is statistically
the same as that of respondents with similar related characteristics…our unit and item
nonresponse analysis in Section 3.1 casts serious doubt on this assumption.” 72 As the authors


68
   EB Jensen, R. Bhaskar and M. Scopilliti (2015), Demographic analysis 2010: Estimates of coverage of
the foreign-born population in the American Community Survey. Population Division, US Census Bureau,
Working Paper (103), pp. 15. https://www.census.gov/content/dam/Census/library/working-
papers/2015/demo/POP-twps0103.pdf.
69
   R. Jarmin Dep., at 286: 16-20.
70
   Brown et al., (Aug. 6, 2018) at COM_DIS00009848.
71
   The place of birth item that proceeds the citizenship question had an item nonresponse rate of 9.1%
and the year of naturalization of 22.5%. Brown et al., (Aug. 6, 2018) at COM_DIS00009840 (Matched
ACS) and COM_DIS00009896 (Full ACS).
72
   COM_DIS00009850. Other modeling decisions are also likely to bias downward the estimate: the
assumption that foreign born individuals with missing citizenship status in the administrative records are
all U.S. citizens, the inclusion of English language ability in the Blinder-Oaxaca Decomposition, the failure

                                                                                                          17
       Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 18 of 50



conclude, “the estimated effect…is conservative” and “a preferable test would be a randomized
control trial (RCT).”73

Second, as discussed in more detail in the next section, the design and prominence of the
citizenship question in the decennial short form compared to the ACS could amplify the
differential impact of the question for Hispanics and non-citizens relative to Whites.

Third, the analysis is restricted to non-citizen compared to citizen households, whereas I have
outlined reasons to expect the scope and impact on a broader segment of the population of
immigrants and Hispanic citizens, who are often geographically clustered with noncitizen
households considered in the Bureau analysis. While the Census Bureau’s data does not
present information that allows one to examine the same empirical patterns as we can for
Hispanics, survey methodology research would predict similar effects for other geographically-
concentrated immigrant communities. Also likely to bias downward the estimates is the
decision to consider a baseline of only citizen households, rather than White citizen
households.

Finally, a change in survey climate between 2020 compared to 2010 is likely to exacerbate the
sensitivity of the citizenship question. It is widely recognized by public opinion experts—and the
Bureau—that the sociopolitical climate is another factor that can affect census participation.74
As Dr. Abowd explained in his deposition: “The conduct of the census depends a lot on its
design and successful execution. It also depends on the macro environment in which it's
conducted.”75 The 2020 count approaches at a time of heightened fears about deportation of
undocumented immigrants and vivid examples of anti-immigrant sentiment within the public
and from the Trump administration. There are, of course, many examples of anti-immigrant
statements from the president.76 Policy proposals to build a border wall, to ban immigrants
from predominantly Muslim countries, to end the Deferred Action for Childhood Arrivals
(DACA) program, and the zero-tolerance policy separating immigrant children from parents
indicates this sentiment are not simply empty rhetoric. For example, research has documented
a spike in negative news coverage of Hispanics and immigrants in 2016 compared to the
previous 30 years.77



to account for attrition bias in the SIPP analysis, the use of all citizen households rather than White
citizen households.
73
   Brown et al. (Aug. 6, 2018), at COM_DIS00009871.
74
   Groves et al. (2009); J. Abowd Dep., dated Aug. 15, 2018, at 222.
75
   J. Abowd Dep., dated Aug. 15, 2018, at 222: 21-22.
76
   Trump quotes include “These aren’t people, these are animals.” "When Mexico sends its people,
they're not sending their best…They're bringing drugs. They're bringing crime. They're rapists.” He
commented that illegal immigrants “infest our Country.”
77
   Nicholas Valentino, James Newburg and Fabian Neuner (2018),
“Dog Whistles to Bullhorns: Racial Rhetoric in Presidential Campaigns, 1984-2016” Presented at the
2018 Annual Meeting of the American Political Science Association, Boston, MA.

                                                                                                          18
       Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 19 of 50



This anti-immigrant sentiment has stoked fears among immigrants and Hispanics. A Pew
Research Center analysis finds that the percent of Hispanics who trust the government in
Washington to “always” or “most of the time” do the right thing has declined since 2010, from
37% in 2010 to 23% in 2017.78 Empirical research has also documented that local and state-
level enforcement policies and practices finds spill-over effects in which Hispanic who are U.S.
citizens report poorer psychosocial wellbeing from the anti-immigrant sentiment.79
 It is also important to recognize that the nature of the Secretary’s decision—without extensive
planning and testing—is likely to shape the interpretation of or perceived intent of the survey,
both of which can have an impact on if and how someone responds.80 Research in previous
censuses show that people are not aware of how the census data are used, with nearly half of
those surveyed thought that names, addresses, and other information would be shared with
other government agencies, increasing the likelihood that the decision process could impact
response to the question addition.81 The Bureau views it as critical that their data collections
are viewed as credible by the public. For example, in response to a GAO proposal for an
innovative, anonymized approach for measuring aggregated levels of undocumented status
(called the “three card” approach), the Acting Director James Holmes offered his opposition on
the following basis: “A survey designed to provide estimates of the undocumented population,
even if the respondent is asked to respond to a category including undocumented along with
other immigration statuses (as in the case of the three-card method), would seriously risk
compromising the Census Bureau’s ability to maintain the trust and cooperation of the public in
carrying out its surveys and censuses, including most notably the 2000 decennial census of
population and housing.”82 Adherence to survey methodology best practices and processes is
one of the ways that the Bureau fosters trust, credibility, and cooperation. As explained in more
detail below, the last-minute process for adding the citizenship question has not followed
standard Census Bureau process or procedure and this fact is also likely to have a negative
impact on response rates.

In sum, with regard to Secretary Ross’ observations, no prediction of future events can ever be
“definitive,” as that is not a science-based standard. There is ample empirical support, as well
as well-grounded science of survey methodology, which all consistently point to the same


78
   Pew Research Center (Dec. 14, 2017) Public Trust in Government: 1958-2017. http://www.people-
press.org/2017/12/14/public-trust-in-government-1958-2017/.
79
   Lorraine Moya Salas, Cecilia Ayón, and Maria Gurrola (2013), "Estamos traumados: The effect of anti‐
immigrant sentiment and policies on the mental health of Mexican immigrant families." Journal of
Community Psychology 41, no. 8: 1005-1020; Quiroga Szkupinski DM Medina, and J. Glick (2014), “In the
belly of the beast: Effects of anti-immigration policy on Latino community members,” American
Behavioral Scientist, 58(13), p. 1723-1742.
80
   Tourangeau, Rips, Rasinski (2000).
81
    Singer, Hoewyk, and Neugebauer (2003); Eleanor Singer et al. (2001). “Final Report on the 1999-2000
Surveys of Privacy Attitudes,”, Washington, DC, US Bureau of the Census, Planning, Research and
Evaluation Division, December 10.
82
   U.S. General Accounting Office. (1999), An Innovative Technique for Estimating Sensitive Survey Items,
p. 78, https://www.gao.gov/new.items/gg00030.pdf.

                                                                                                      19
          Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 20 of 50



conclusion: the addition of a citizenship question is highly likely to reduce response rates and
data quality among non-citizens and Hispanic households.

     V.      The Inadequacy of Pre-Testing of the 2020 Census Questionnaire with the Inclusion
             of the Citizenship Question

In explaining his decision to add a citizenship question, Secretary Ross wrote, “the Departments
review found that limited empirical evidences exists about whether adding a citizenship
question would decrease response rates materially.”83 As explained above, this assertion is
incorrect, as there is consistent evidence suggesting that the citizenship question will reduce
response rates among subpopulations for whom the question is sensitive.

Perhaps more fundamentally, however, Secretary Ross’s conclusion contravenes survey
methodology best practices and the standard practices of the Bureau. Secretary Ross appears
to have set a standard that would require affirmative evidence of harm—without an explicit
testing and evaluation program—before deciding against implementation of a change to the
census. Scientifically appropriate methodological practices would require evidence that a
proposed change to the questionnaire will not harm data quality before implementing that
change. As the saying goes, “absence of evidence is not evidence of absence.” Per the “Census
Bureau Standard: Pretesting Questionnaires and Related Materials for Surveys and Censuses,”
the minimal standard explicitly states “if there is insufficient evidence about how well a
question performs, the question must be subjected to some form of questionnaire pretest.” 84

More direct evidence about the impact of adding the citizenship question could have been
developed if the decision process followed standard Census Bureau practices regarding pre-
testing of survey questionnaires. As explained below, adequate pre-testing consistent with
survey methodology best practices did not occur prior to the decision to include a citizenship
question on the 2020 census.

             A. Background on Scientifically Appropriate Pre-Testing of Survey Questionnaires

Pre-testing questions and survey instruments is an essential step in the survey process, as
recognized in the survey methodology literature and by the Bureau.85 Pretesting is necessary to
evaluate the performance of a question and instrument, helping to determine whether
components of the design might degrade data quality. Extensive survey methodology
research—including work by the Bureau—demonstrates that even minor variations in the

83
   Ross Memo (March 26, 2018), at AR-001317.
84
   CZF Clark, R Tinari R Singh A Tupek H Hogan, RA Killion & T Wright (2003), Census Bureau Standard:
Pretesting Questionnaires and Related Materials for Surveys and Censuses.
85
   T. DeMaio (2005), Standards for Pretesting Questionnaires and Survey Related Materials for U.S.
Census Bureau Surveys and Censuses; Paul Biemer and Lars E. Lyberg (2003). Introduction to survey
quality. Vol. 335. John Wiley & Sons.

                                                                                                        20
       Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 21 of 50



design of a questionnaire can lead to unanticipated differences in response patterns.86 Design
features like mode, survey question order, wording, and instructions can have significant
consequences for unit nonresponse, item nonresponse, and the honesty of responses
provided.87

Pre-testing is especially critical for questionnaires that include sensitive questions.88
Importantly, a question cannot be understood in isolation of other design decisions (mode,
question order, etc.). Research has shown, for instance, that respondents are more likely to
give socially desirable answers in interviewer-administered surveys compared to self-
administrated questionnaires. Research has also shown that, beyond the wording of a question,
question order and context can shape perceptions of intent and burden, thus determining if a
respondent breaks off (i.e., exits the survey without finishing) or refuses to answer. 89 Research
specific to sensitive questions emphasizes the importance of embedding the sensitive question
in a carefully constructed context to “reduce the focus on a specific behavior question.” 90

A variety of methodological approaches exist for evaluating individual questions and
instruments, and the Bureau regularly uses these pretesting approaches in the survey
development process.91 While all of the methods share the common goal of helping to
maximize data quality, they vary in the types of problems they identify.

    Focus groups are typically used early in the questionnaire development process to gauge
     respondent understanding of a topic, including how they think about a topic and their
     opinions about question sensitivity.
    Expert reviews by survey methodologists are used to identify theoretical or practical
     considerations in the questionnaire development process.
    Cognitive interviews—in which a researcher probes a respondent about their thought
     processes as they complete the questionnaire—are used to evaluate the question-
     answering process, including question comprehension, interpretation of question, and the
     presumed intent of the question. Cognitive interviewing is typically an iterative process—

86
   For example, see CE Bennett and DH Griffin (2002), Race and Hispanic Origin Data: A Comparison of
Results from the Census 2000 Supplementary Survey and Census. In 2002 Proceedings of the American
Statistical Association, Section on Survey Research Methods. American Statistical Association.
87
   Groves et al. (2009).
88
   S. Presser, M. Couper, J. Lessler, E. Martin, J. Martin, J. Rothgeb, and E. Singer (2004), “Methods for
testing and evaluating survey questions,” Public opinion quarterly, 68(1), pp.109-130.
89
   Frauke Kreuter, Stanley Presser, and Roger Tourangeau (2008), "Social Desirability Bias in CATI, IVR,
and Web Surveys The Effects of Mode and Question Sensitivity." Public opinion quarterly 72, no. 5: 847-
865; Tourangeau and Yan 2007.
90
   Seymour Sudman, and Norman M. Bradburn (1982), "Askinq Questions." San Francisco: Josey-Bass Inc.
Publishers (1982), p. 61.
91
   Office of Management and Budget (Jan. 2016), Evaluating Survey Questions: An Inventory of Methods.
Statistical Policy Working Paper 47. Statistical and Science Policy Office, Washington, D.C
https://www.bls.gov/osmr/spwp47.pdf.

                                                                                                       21
       Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 22 of 50



     changes are made to the questionnaire and then new cognitive interviews are conducted to
     evaluate those changes.92
    Field testing evaluates questionnaires in conditions as close as possible to that of the actual
     survey. Analyses of field test data often include examining a number of quality metrics such
     as item nonresponse, break-offs, response latency, “don’t know” responses, and straight-
     lining can be valuable in identifying data quality issues.
    When pretesting identifies quality issues or issues are anticipated, randomized experiments
     are used to make evidence-based decisions about the design.

As part of the Census Quality Standards, Sub-Requirement A2-3.3 requires that “Data collection
instruments and supporting materials must be pretested with respondents to identify problems
(e.g., problems related to content, order/context effects, skip instructions, formatting,
navigation, and edits) and then refined, prior to implementation, based on the pretesting
results.”93

Evidence of these practices are evident in the August 2017 infographic titled “How a Question
Becomes Part of the American Community Survey,” which states that “Adding or making a
change to the American Community Survey involves extensive testing, review, and evaluation
over a 5-year period. This ensures the change is necessary and will produce quality, useful
information for the nation.” 94 These guidelines further explain that “When surveys or censuses
are administered using multiple modes and meaningful changes to questions are made to
accommodate the mode differences, all versions must be pretested…Data collection
instruments in any languages other than English must be pretested in the languages that will be
used to collect data during production. Pretesting supporting materials in these languages is
not required but is recommended.”95

            B. Pre-Testing of the 2020 Census

With respect to the 2020 decennial census, pretesting and preparation began even before the
2010 decennial count was complete. In the decade before the decennial census, the Bureau
conducts several large tests, contacting tens of thousands of addresses, to optimize the data
collection procedures. These tests culminate with an end-to-end census test that is a
comprehensive field test or dress rehearsal of the actual decennial census encompassing every
stage of the census count. In a 2018 press release, the end-to-end test is described as “a critical
part of preparations for the nation’s upcoming 2020 Census” and “The 2018 Census Test will


92
   Beatty and Willis (2007).
93
   U.S. Census Bureau Statistical Quality Standards, (July 2013),
https://www.census.gov/content/dam/Census/about/about-the-
bureau/policies_and_notices/quality/statistical-quality-standards/Quality_Standards.pdf, p. 8,
https://www.census.gov/about/policies/quality/standards/standarda2.html.
94
   Guidelines for Designing Questionnaires for Administration in Different Modes, 207.
95
   Ibid.

                                                                                                  22
       Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 23 of 50



help the Census Bureau validate its readiness for 2020 Census operations, procedures, systems
and field infrastructure for the once-a-decade census.”96

In preparing for the 2020 Census, the Bureau engaged in an extensive content review that
included internal testing and evaluation, engagement with stakeholders, and consultation with
experts. In presenting the 2020 Census topics to Congress (as required by March 31, 2017), the
Bureau explained their content review: “To prepare for the 2020 Census, OMB and the Census
Bureau embarked on a comprehensive review including chartering the Interagency Council on
Statistical Policy (ICSP) Subcommittee on the ACS and conducting the 2014 ACS Content
Review. This effort was designed to examine and confirm the value of each question on the
ACS, and to confirm and update the statutory and regulatory authority for the questions with
federal agencies. In 2016, the Bureau asked federal agencies to provide any updates to this
documentation.”97 No federal agency requested the addition of the citizenship question in
response. And the 2017 presentation of topics did not mention the addition of citizenship on
the decennial questionnaire.

There are two well-known examples of recent content evaluations which highlight the role of
testing: the evaluation of a combined race and ethnicity question (not adopted) and revisions to
the decennial relationship question to capture same-sex relationships (adopted). Both
underwent multi-year testing, evaluation, and collaboration with experts and stakeholders.
Specifically:

    Relationship response options were tested in the 2013 ACS Questionnaire Design Test
     (QDT), the Department of Housing and Urban Development’s 2013 American Housing
     Survey (AHS), the tests leading up to the 2014 panel of the Survey of Income and Program
     Participation (SIPP), and decennial tests—the 2012 National Census Test, 2014 Census Test,
     2015 Optimizing Self-Response Test, 2015 National Content Test, 2016 National Content
     Test, 2017 Census Test, and 2018 End-to-End Census Test.
    Research on the combined race and ethnicity question started with the 2008 design of the
     2010 Census Alternative Questionnaire Experiment (AQE) Research on Race and Hispanic
     Origin; the final report and recommendations were issued in February 2017 after careful
     analysis of the 2015 National Content Test, numerous public dialogues, and collaboration
     with other federal statistical agencies through a Federal Interagency Working Group for
     Research on Race and Ethnicity.

Even before the addition of the citizenship question, the Government Accountability Office had
designated the 2020 decennial census as high risk and had emphasized the importance of
testing and evaluation to mitigate risks to census accuracy and costs. The GAO advised that the

96
  https://www.census.gov/programs-surveys/decennial-census/2018-census-test.html.
97
  U.S. Census Bureau (March 2017) Subjects Planned for the 2020 Census and American Community
Survey: Federal Legislative and Program Uses,
https://www.census.gov/library/publications/2017/dec/planned-subjects-2020-acs.html.

                                                                                                23
       Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 24 of 50



Bureau “must also rigorously test individual census-taking activities to provide information on
their feasibility and performance, their potential for achieving desired results, and the extent to
which they are able to function together under full operational conditions.” The report
concluded that “it will be imperative that the Bureau have systems and operations in place for
the 2018 End-to-End Test.”98 Similarly, another GAO report notes that the cancellation of the
2017 Census Test “represents a lost opportunity to test, refine, and integrate operations and
systems, and it puts more pressure on the 2018 Test to demonstrate that enumeration
activities will function as needed for 2020.”99 The 2018 End-to-End Test did not include a
citizenship question.

In sum, pretesting is a fundamental part of the survey development process and standard
practice for census surveys. It not only helps to ensure that the design maximizes data quality,
resulting in a fair and accurate count, it also signals the credibility and integrity of census
decision making. As documented below, the addition of a citizenship question to the decennial
questionnaire did not follow such a process.

            C. The Addition of a Citizenship Question Without Adequate Pre-Testing and
               Consultation with Experts

It is fundamental principal of scientifically appropriate survey methodology practices and the
standard practices of the Bureau that there must be thorough testing and evaluation of a
decision to change a survey instrument to determine that the change will not harm the data
quality before implementation. While it is theoretically and historically possible to ask sensitive
questions on government surveys in a way that collects high quality data, doing so requires
careful planning, testing, evaluation, consultation with experts and advisors, and engagement
from stakeholders. From my review of the record, none of that has not occurred here.

There has been no pretesting of the 2020 Census questionnaire with the inclusion of the
citizenship question. Particularly given the evidence that the citizenship question is sensitive
for particular hard-to-count populations and could exacerbate the undercount, pre-testing in
this context is critical.

Experts and stakeholders understand the importance of pretesting. For example

    Writing in opposition of the addition of a citizenship question, six former Census Directors
     (who served under Republican and Democratic presidents) wrote, “There is a well-proven
     multi-year process to suggest and test new questions. We strongly believe that adding an
     untested question on citizenship status at this late point in the decennial planning process


98
   U.S. General Accounting Office (2017), Progress on Many High-Risk Areas, While Substantial Efforts
Needed on Others GAO-17-317: https://www.gao.gov/products/GAO-17-317
p. 224.
99
   GAO-17-317, p. 226.

                                                                                                        24
         Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 25 of 50



       would put the accuracy of the enumeration and success of the census in all communities at
       grave risk.”

       The National Academics of Sciences, Engineering, and Medicine’s Committee on National
       Statistics (CNSTAT) Task Force on the 2020 Census concluded that “The late-stage insertion
       of a new and untested question in the 2020 census would almost certainly have damaging
       effects on the 2020 decennial census.”

      The CNSTAT Task Force further explains that “This endeavor risks undermining the
       credibility of the Census Bureau and the decennial census, the trust of its respondents, and
       the independence of the Census Bureau’s professional staff to develop, produce, and
       disseminate objective information while protecting the confidentiality of respondents”(9)
       and is inconsistent with “the proper performance of the functions” of The Bureau in part
       because “Adding a citizenship question without proper testing will, in our judgment, impair
       the quality of the 2020 Census as a whole.”

      The Census Bureau’s Scientific Advisory Committee (CSAC) issued the following statement:
       “We have concerns about the lack of adequate testing, about the implications for
       nonresponse (unit and item), implications for the cost, and implications for attitudes about
       the Census Bureau and concerns about confidentiality.”

                      i. Secretary Ross’s Reliance on ACS Testing

In his memo, Secretary Ross asserted that a citizenship question has already been “well tested”
because it appeared on the American Community Survey.100 That is incorrect, as the testing of
the citizenship question on the ACS cannot be considered adequate pretesting for the 2020
census questionnaire featuring a citizenship question in accordance with scientifically
appropriate survey methodology processes and standards. As explained in the CNSTAT
statement noting its opposition to the addition, the experience of the ACS, “does not constitute
sufficient evidence to argue that it is a tested and proven method of measurement for the 2020
census.”

To understand the inadequacy of the process by which the Commerce Department is choosing
to add the citizenship question in what was already a stressed testing environment, it is useful
to distinguish the pretesting of a question versus pretesting of a questionnaire or survey
instrument on which the question is included. While the citizenship question has been asked
on the ACS, the 2020 census questionnaire featuring a citizenship question has not been
pretested. Such pretesting of the complete questionnaire is critical for survey quality. 101
Indeed, following the Secretary’s request to add a citizenship question, the Bureau designed a

100
      Ross Memo (March 26, 2018), at AR-001314.
101
      Presser et al. (2004).

                                                                                                  25
       Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 26 of 50



randomized control trial field experiment—the most compelling method—to test the impact of
question wording (ACS wording vs. Current Population Survey wording) and question order
(inclusion vs. exclusion of lead-in nativity question) compared to a control group questionnaire
without a citizenship question.102 Dr. Abowd was given a “no-go” on the experiment by the
acting director and acting deputy director.103

As noted, survey methodologists have shown that the question order and context—not just the
question wording—is relevant to evaluating data quality, unit and item nonresponse. This point
has been recognized by survey methodologists in the Bureau. The Bureau’s Statistical Quality
Standards state that “an existing data collection instrument has substantive modifications”
when “existing questions are revised or new questions added.”104 As recognized in The Census
Bureau Standard: Pretesting Questionnaires and Related Materials for Surveys and Censuses:
“Seemingly minor changes in question wording or sequence sometimes can affect survey
responses in important and unexpected ways. Similarly, any systematic change in the survey
process (such as mode of interviewing, same design, edit routines, or field procedures) can also
result in a change in survey estimates.”105 Thus, adequate pre-testing requires pre-testing of a
complete survey questionnaire before it is deployed, rather than simply testing individual
questions from the survey.

The simple fact that a particular question has been asked on a previous Census Bureau survey,
does not eliminate the need to pretest the revised questionnaire. For example, it surely would
be inconceivable that the Bureau would not pretest if the Secretary had instead suggested
adding the ACS question asking if “this person have difficulty dressing or bathing?”

Here, there are several key differences in both order and context between the ACS citizenship
question and the proposed citizenship question on the decennial census. These differences
point to likely bigger effects on differential nonresponse and data quality and, at minimum,
demonstrate significant differences across the questionnaires that reveal the need for thorough
testing and evaluation.

First, a citizenship question is one of several dozen questions in the ACS. On the decennial
census a citizenship question will be one of just 11 questions. The relative prominence of a
citizenship question on the census questionnaire as compared to its place on the ACS might be
perceived by respondents as signaling the government’s interest in citizenship and legal
status—which could, in turn, increase the salience of a citizenship question for respondents. As


102
    J. Abowd Dep., dated Aug. 29, 2018, at 27-28. Brown et al. (2018) similarly note that “a preferable
test would be a randomized control trial (RCT).”
103
    J. Abowd Dep., dated Aug. 29, 2018, at 105:2.
104
    U.S. Census Bureau Statistical Quality Standards, (July 2013),
https://www.census.gov/content/dam/Census/about/about-the-
bureau/policies_and_notices/quality/statistical-quality-standards/Quality_Standards.pdf, p. 8.
105
    Census Bureau Standard: Pretesting Questionnaires and Related Materials for Surveys and Censuses,
Pretest Standards. https://www.census.gov/srd/pretest-standards.pdf.

                                                                                                     26
       Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 27 of 50



such, it could be more likely to activate confidentiality concerns compared to the question on
the ACS. Pre-testing should have been used to determine if the placement and prominence of a
citizenship question on the decennial census questionnaire influences the way in which the
respondent interprets and evaluates the survey.

Second, the proposed citizenship question on the decennial census is different from that asked
on the ACS and from that asked in the 1950 decennial. Citizenship status in the ACS is asked as
a branched, follow-up to a question asking place of birth: “Where was this person born?”106
Only those who were born outside the United States are asked about citizenship status in the
ACS internet self-response. In contrast, as submitted to Congress, the decennial will ask about
citizenship without a preceding question regarding place of birth—and it will be asked of all
individuals. Although Secretary Ross uses the term “reinstatement,”107 the proposed
citizenship question is also different from that asked on the full population census
questionnaire in 1950. In 1950, citizenship was asked—by an in-person enumerator—as a
branched follow-up to place of birth. That is, the citizenship question was only asked of
foreign-born respondents using the following questions: “What State (or foreign country) was
he born in?” Followed by “[if foreign born] Is he naturalized? (Yes, No, or born abroad of
American parents)."

The noted differences between the ACS and decennial census could shape perceptions about
the question intent and burden. Survey methodology research shows that the perceived intent
of a question will impact if and how someone responds, and is one of the reasons it is some
important to evaluate through cognitive testing how respondents interpret a question.108 In
the ACS (and on the 1950 census), the placement of the citizenship question after a place of
birth question might signal the government’s interest in patterns of migration—which might
not trigger the same sensitivities as a free-standing question about citizenship status.

Third, there is a clear need to do pretesting and to do so in a way that evaluates differences
across modes, another survey design factor that has well-documented implications for if and
how individuals respond.109 Pre-testing should have been used to determine if the order of a
citizenship question on the decennial census questionnaire influences the way in which the
respondent interprets and evaluates the question. By way of comparison, before adding a
question regarding the year of a person’s naturalization to the ACS occurred only after
pretesting, including cognitive interviews and a field test, and the recommendation of the
National Academics, an organized panel of experts.110



106
   J. Abowd Dep., dated Aug. 29, 2018, at 17: 11-17.
107
    Ross Memo (March 26, 2018), at AR-001313, 001315, 001317, 001318, 001320.
108
    Tourangeau, Rips, Rasinski (2000).
109
    Elizabeth Martin, Jennifer Hunter Childs, Theresa DeMaio, Joan Hill, Courtney Reiser, Eleanor Gerber,
Kathleen Styles, Don Dillman, Guidelines for Designing Questionnaires for Administration in Different
Modes U.S. Census Bureau, Washington, DC 20233, https://www.census.gov/srd/mode-guidelines.pdf
110
    “Cognitive interviews are integral to the process of changing survey questions. This type of

                                                                                                       27
       Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 28 of 50




Fourth, the Secretary’s direction to ask the question at the end of survey further departs from
the way the question is asked in the American Community Survey. In his memo, Secretary Ross
asserted that placing it at the end of the survey will “minimize any impact on decennial
response rates,”111 but there is no empirical basis for this statement, which reflects a basic
misunderstanding about how the census questionnaire functions for households with more
than one member. Respondents are directed to answer all of the questions on the census
questionnaire sequentially for each member of their household; thus, respondents will see the
citizenship question when they answer the census questionnaire for the first member of the
household, and before answering questions about other members of the household (that is,
unless the Secretary is proposing a fundamental redesign of the questionnaire from a person-
based to a topic-based format).112 On the paper form, respondents can see all of the questions
before completing it and, on the Internet self-response form, they can also return to previous
questions after seeing the citizenship question. Pretesting would help to understand the effect
of placing the citizenship question at the end of the survey.

Fifth, even the respondent who understands that the question is being added for enforcement
of the Voting Rights Act might reasonably question why it is necessary ask year of naturalization
or to distinguish a U.S. citizen born in Puerto Rico or abroad. Indeed, the Bureau has asked a
more simplified version of citizenship status in the Current Population Survey (CPS) that could
be preferable in terms of utility and quality. Here again, pretesting could help to determine if
the proposed question is the appropriate question to meet the data need.113 In fact, the RCT
that was designed but not implemented, would have tested exactly this. 114

Ultimately, cognitive interviews and field testing of the new questionnaire would have helped
evaluate how the citizenship question is interpreted in the context of the decennial
questionnaire. Even Secretary Ross has acknowledged the need to do testing: “The Census
Bureau must test the wording of the new question. It is too late to add a question to the 2018


research is conducted to verify that the potential questions will be readily understood by the public in
order to reduce response error. Two rounds of cognitive testing were conducted on the proposed place
of birth, U.S. citizenship status, and year of arrival questions.”
111
    Ross Memo (March 26, 2018), at AR-001320.
112
   In the first, person-based approach, a series of questions is asked in its entirety about the first person,
then the same series is administered again about the next person, and so on (e.g., sex, age, date of birth,
Hispanic origin, and race data are gathered for Person 1, then for Person 2, etc.). The alternative topic-
based method collects data on a single topic for everyone in the household before moving on to the
next topic (e.g., sex is asked for everyone in the household, then Hispanic origin, and so on). Per the
Guidelines on: “Guideline 22. Whether an instrument is person- or topic-based should be decided based
on evidence about data quality and ease of administration in each mode, and the comparability of data
across modes.”
113
    S Sudman, N Bradburn, & N Schwarz (1996), Thinking about answers: The application of cognitive
processes to survey methodology, Jossey-Bass, Inc., San Francisco.
114
    J. Abowd Dep., dated Aug. 29, 2018, at 27-28. Brown et al. (2018) similarly note that “a preferable
test would be a randomized control trial (RCT).”

                                                                                                           28
       Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 29 of 50



End-to-End Census Test, so additional testing on a smaller scale would need to be developed
and implemented as soon as possible.”115

As of writing, however, the Bureau confirms to have no such plans.116 Dr. Abowd testified that,
with respect to “cognitive testing,” the 2020 census questionnaire was “not adequately tested
with the citizenship question.”117 Dr. Jarmin admitted that field testing was not possible given
the late decision of the Secretary.118 Moreover, based on reporting in the 2020 Operational
Plan, there is not sufficient time to do even the minimum pretesting before 2020 to do
comprehensive testing. For example, the 2020 Operational Plan stated: “Any changes to the
finalized 2020 Census content will impact all non-English content. IF the final English content
changes after April 2018, THEN there will not be adequate time in the schedule to translate,
design, and produce non-English questionnaires for the 2020 Census.”119

The addition of a citizenship question also undermines the efficacy of the pretesting that was
conducted. For example, without the citizenship question, the 2018 End-to-End test does not
serve its intended purpose to test nearly all aspects of decennial census operations. The 2020
decennial questionnaire has not been tested in a macro-environment that resembles the actual
decennial. The former directors of the Census wrote “Adding a citizenship question without a
testing opportunity in a contemporary, census-like environment will invalidate the results and
lessons learned from the End-to-End test. Key assumptions underlying estimates of self-
response, staffing needs, local office sites, and communication strategies will no longer be
sound…In addition, the Census Bureau would need to modify data capture and processing
systems, language assistance and enumerator training material, and web-based instructions for
completing the census in the time remaining before the 2020 Census states—all without the
benefit of field testing.” Indeed, Secretary Ross’s announcement about the questionnaire
change was made in the midst of 2018 self-response period, complicating interpretation of the
End-to-End response rates.

In sum, the Census Bureau has not followed the appropriate survey design and evaluation
process needed to minimize the survey burden. The Bureau failed to follow their own standard
process or accepted survey methodology practices to collect additional evidence regarding the
likely impact of the questionnaire change. The Bureau’s scientists actually designed a more
direct test to more explicitly evaluate the impact of a citizenship question, but ultimately, a
decision was made to not conduct such a test.120 While Secretary Ross asserted that there is no
“empirical” evidence about the impact of the question on response rates, additional empirical
evidence about the impact of adding the citizenship question would have been available had
the decision followed standard Census Bureau processes.

115
    AR- 0009859.
116
    J. Abowd Dep., dated Aug. 29, 2018, at 27: 6-9.
117
    J. Abowd Dep., dated Aug. 29, 2018, at 142:18 – 143:4.
118
    R. Jarmin Dep., dated Aug. 20, 2018 at 298: 9-13.
119
    U.S Census Bureau, 2020 Operational Plan v3, p. 72.
120
    R. Jarmin Dep., dated Aug. 20, 2018 at 304: 4-10.

                                                                                              29
            Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 30 of 50



                      ii. The Absence of Consultation with Experts and Advisors

Another departure of standard process was the lack of consultation with experts and advisors.
For the 2000 and 2010 decennials, the Bureau created a Census Advisory Committee to provide
recommendations to the Director of the U.S. Census Bureau. Despite a federal register seeking
nominations, the Bureau stopped plans to create a similar committee for 2020. The Bureau has
two advisory committees: the National Advisory Committee on Racial, Ethnic and Other
Populations (NAC) and the Census Scientific Advisory Committee (CSAC). Neither were
consulted in the evaluation of the DOJ request and both have rebuked the Secretary’s decision.

The refusal to consult with the Census Bureau’s advisory committees has been an atypical
process that has served to politicize the decennial count, jeopardized the credibility of the
decision, and thus makes it more likely to have a negative impact. For example, following the
announcement of Secretary Ross’s decision, a #leaveitblank hashtag trended on Twitter. The
2020 Trump for President Campaign and the Republican National Committee are sending
fundraising messages about the addition of a citizenship question the census. The email asks
supporters to sign a petition to "defend the President" and the decision to add a citizenship
question to the census; once someone inputs their information, they are prompted to donate
money.121

      VI.      The Inadequacy of Plans to Address the Increase in Non-Response Rates among
               Noncitizens and Hispanics and Prevent an Increase in the Differential Undercount

A decreased willingness to respond to the census among hard-to-count populations due to the
inclusion of the citizenship question will translate into an exacerbation of the differential
undercount—unless the Census Bureau is able to address that unwillingness through two
strategies that the Bureau employs to try to improve the accuracy and fairness of the census
count: 1) outreach through partnerships and communications campaigns to encourage census
participation, and 2) where individuals fail to respond to the census, through non-response
follow up (NRFU) procedures, including the sending of census enumerators to obtain in-person
responses from households that fail to respond to the census questionnaire. Here, however,
there is no empirical basis to conclude that these strategies will adequately address the effect
that including the citizenship question will have on the willingness of members of hard-to-count
population to cooperate with the Census, and the empirical studies suggests that these
strategies will not be effective.




121
   See messaging online at https://gop.com/census-survey/; also see
https://www.cnn.com/2018/03/28/politics/trump-census-citizenship/index.html.

                                                                                                30
       Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 31 of 50



            a. Outreach

Both the 2000 and 2010 U.S. Censuses included a social marketing communications campaign
to help encourage self-response. The 2020 Integrated Partnership and Communications
campaign has plans to use tailored advertising, partnerships with local organizations, and
targeted outreach to immigrant and faith-based organizations to encourage households to self-
complete the decennial census. A primary goal of these efforts is to raise awareness and
encourage participation “of those are less likely to response or are often missed.”122
Unfortunately, there is no evidence that these outreach efforts will counteract the decreased
willingness of Hispanics and noncitizens to participate in the Census, and there are indications
that these efforts could fall short.

First, the Bureau has not implemented its own plans for outreach around the 2020 census.
Following the 2010 Census, the Communications Directorate immediately established a
decades-long research plan to inform the 2020 Census communications campaign
development. Unfortunately, the plans outlined in the 2020 Census Integrated Communications
Plan were scaled back or eliminated due to funding shortfalls.

The Bureau has acknowledged the need to do additional testing after learning of increased
confidentiality concerns among HTC segments of the population but has not followed through
on those plans. As explained in a recent GAO report “During exchanges of information between
the Bureau and its National Advisory Committee in 2017 and 2018, the Bureau proposed using
additional focus groups with certain population groups, census interviewers, and trusted
community messengers. These focus groups are intended to identify root causes and ways to
overcome the confidentiality concerns increasingly being raised by respondents in the Bureau’s
earlier testing by helping to inform messaging and outreach plans as well as staff support
documents and training materials.”123 The same report includes a footnote, “In technical
comments in response to a draft of this report, Bureau officials told us that they do not have
plans to conduct the additional proposed focus groups with census
interviewers and trusted community messengers.”124

Additionally, empirical research on the effectiveness of public information campaigns literature
demonstrates the difficulty of having a meaningful impact on public attitudes and behaviors. 125
The current fragmented and complex information environment makes it more difficult to reach
the public.

122
    See https://www2.census.gov/cac/nac/meetings/2017-04/2017-ipc-update.pdf.
123
    U.S. Government Accountability Office (July 2018) “Actions Needed to Address Challenge to
Enumerating Hard-to-Count Groups, GAO-18-599, p. 22 https://www.gao.gov/products/GAO-18-599.
124
    U.S. Government Accountability Office (July 2018) “Actions Needed to Address Challenge to
Enumerating Hard-to-Count Groups, GAO-18-599, p. 22.
125
    E.g., Kalla, Joshua L., and David E. Broockman (2018), "The minimal persuasive effects of campaign
contact in general elections: Evidence from 49 field experiments." American Political Science Review
112, no. 1: 148-166; Hillygus et al. (2006), pp. 8-9.

                                                                                                         31
        Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 32 of 50




Second, to the extent messaging campaigns are able to reach the public, they can have the
perverse effect of exacerbating participatory inequalities by increasing differentially mobilizing
the most advantaged in the population.126 If the communication campaign differentially
increases the cooperation of Whites, the outreach campaign risks exacerbating the differential
count of racial and ethnic minorities. This is a distinct risk for the 2020 decennial because
research indicates that confidentiality concerns, compared to other participatory barriers, are
especially hard to overcome. For example, internal Census Bureau research found that those
who were concerned about privacy could have their attitudes moved on the use of
administrative records, whereas those concerned about confidentiality could not.127 This
finding is also consistent with survey methodology experimental research that has found
assurances of confidentiality can sometimes be counterproductive, actually increasing
respondent’s concerns and increasing reluctance to respond.128

These potential challenges point towards the need for additional testing of Census
Communications and Outreach. Unfortunately, the current and planned efforts are inadequate
for the task. The Gallup tracking poll commissioned by the Census Bureau is a generic
attitudinal survey disconnected from the actual behavior of census participation, which has
been found to be widely misinterpreted by respondents.129 The CBAMS is limited in its ability
to understand and solve confidentiality concerns associated with the citizenship question
because it does not even collect citizenship status in the survey questionnaire.

In sum, there is simply no evidence that the Outreach effort will be effective at overcoming the
predicted decline in self-response rates among non-citizen and Hispanic households.

             b. Nonresponse Follow-Up (“NRFU”)

Nonresponse Follow-up (NRFU) is the process by which the Census Bureau attempts to collect
information from households that do not respond to the census questionnaire. To briefly
review the planned NRFU process:

     Every non-responding household will be visited in-person by a census enumerator at least
      once.

126
    See review in Hillygus et al. (2006), pp.71-72.
127
    Nancy Bates, Monica J. Wroblewski, and Joanne Pascale. 2012. Public Attitudes Toward the Use of
Administrative Records in the U.S. Census: Does Question Frame Matter? Survey Methodology #2012-
04, Center for Survey Measurement, U.S. Census Bureau,
https://www.census.gov/srd/papers/pdf/rsm2012-04.pdf.
128
    Singer, Hippler, and Schwarz (1992).
129
    Jennifer Hunter Childs (May 18, 2018). When Numbers Aren’t Enough: Supplement Quantitative Data
Collection with Qualitative Insights. Presentation at the American Association for Public Opinion
Research, https://www.census.gov/content/dam/Census/newsroom/press-kits/2018/aapor/aapor-
presentation-insights.pdf.

                                                                                                 32
        Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 33 of 50



     If that initial visit does not result in a completed household, administrative records may be
      used to enumerate those households for which there is high quality administrative data
      about the household.
     For those households without administrative records, an enumerator will attempt
      recontact.
     After a third attempt to contact a household does not yield a respondent, a case will
      become “proxy-eligible.” A proxy is someone who is not a member of the household—such
      as a neighbor, landlord, Postal worker, or other knowledgeable person who can provide
      information about the unit and the people who live there. An enumerator will attempt
      three proxies after each non-interview for a proxy-eligible case.
     If these efforts fail, then a household becomes eligible for what is known as “whole-person
      imputation” or “whole household imputation,” in which the Bureau imputes a full set of
      characteristics, including age, sex, and race based on external information such as the
      characteristics of the neighborhood.130

The Census Bureau predicts that the addition of a citizenship question will decrease self-
response rates and therefore acknowledges that there will be an increase the workload for the
NRFU. An important question here is whether and to what extent NRFU will be successful in
enumerating households (and individuals within households) that do not respond to the census
questionnaire because of the citizenship question. Dr. Abowd’s January 19 memo, for example,
includes an estimate of the costs increase of including the citizenship question on the census,
which assumes that 79% of non-citizen households in the NRFU operation will provide
information (leaving 21% to receive proxy responses).131

While Dr. Abowd’s estimate is, in itself, troubling, his assumption that 79% of non-citizens who
fail to respond to the census questionnaire because of the citizenship question will instead
provide information to an enumerator seems overly-optimistic. Indeed, the Census Bureau’s
internal analysis observed that “if a household declines to self-respond due to the citizenship
question, we suspect it would also refuse to cooperate with an enumerator coming to their
door, resulting in a need to use a proxy.”132

I highlight several reasons to think NRFU will not fully mitigate the differential undercount of
non-citizens and Hispanics in the decennial census.

First, even before the addition of the citizenship question, NRFU efforts could not eliminate the
undercount in past censuses. The persistent undercounts in the 1990, 2000, and 2010
decennial counts indicate that NRFU efforts do not fully address patterns of differential self-


130
    U.S. Census Bureau (June 8, 2018), Proposed Information Collection, 2020 Census. Federal Register
Notice. Vol. 83 (111), p. 26649.
131
    Abowd Memo (Jan. 19, 2018), at AR-001282.
132
    Brown et al. (Aug. 6, 2018), at COM_DIS00009874.

                                                                                                        33
       Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 34 of 50



response.133 Dr. Jarmin acknowledged in his deposition that NRFU is not equally successful
across all groups, with lower rates of success among the hardest to count populations like
noncitizens and racial and ethnic minorities.134 Even more recent and ominous, the 2016
Census test found that the NRFU operation “proceeded according to the Bureau’s operational
plans,” including the use of proxy respondents, but still resulted in 30% non-interview rates in
Harris County, Texas and 20% non-interview rates Los Angeles County, California—the 2016
test sites selected because of their hard-to-count tracts.135 A recent GAO reports that the
Bureau has cancelled three coverage measurement operations from the scope of 2018 End-to-
End test, so there will be less up-to-date information about a possible undercount.136

Second, the same issues that are likely to depress self-response are also likely to have an impact
on a respondent’s willingness to respond to an in-person enumerator. The Census Bureau’s
ethnographic research has found that fear of deportation, cultural resistance to government
compliance, language barriers, and complex households all contribute to the differential
undercounts of racial and ethnic groups.137 Bureau focus group research of field representative
for the Census 2000 Supplemental Survey reported that respondents living in the country
illegally were less likely to cooperate.138 In estimating the impact of adding the citizenship
question to the 2020 decennial, Bureau researchers noted that “it may not be possible to
obtain an accurate enumeration no matter how many times an enumerator knowledge on their
door.”139

Third, the addition of an in-person interviewer during the NRFU process creates an additional
challenge to the survey participation decision. Empirical research finds that respondents are
less likely to answer sensitive questions in an interviewer-administered survey compared to a
self-administered survey.140 This effect could be exacerbated in the decennial NRFU compared
to the ACS because decennial enumerators tend to have less experience than ACS


133
    Thomas Mule (2012), "Census coverage measurement estimation report: Summary of estimates of
coverage for persons in the United States." Washington, DC: US Census Bureau.
134
    R. Jarmin Dep., dated Aug. 20, 2018 at 284 :15-21.
135
    U.S. Government Accountability Office (Jan 2017) 2020 Census: Additional Actions Could Strengthen
Field Data Collection Efforts. GAO-17-191. https://www.gao.gov/assets/690/682308.pdf, pp. 4-5.
136
    GAO-18-541T, at p. 8.
137
    De la Puente M (1993) Why are People Missed or Erroneously Enumerated in the Census – A
Summary of Findings from Ethnographic Research. Proceedings of the 1993 Research Conference on
Undercounted Ethnic Populations. Suitland, MD: US Census Bureau: 29-66; Terry, R.L., Schwede, L., King,
R., Martinez, M. and Childs, J.H., 2017. Exploring Inconsistent Counts of Racial/Ethnic Minorities in a
2010 Census Ethnographic Evaluation. Bulletin of Sociological Methodology/Bulletin de Méthodologie
Sociologique, 135(1), pp.32-49.
138
    Camarota, S., and Jeffrey Capizzano. "Assessing the quality of data collected on the foreign born: an
evaluation of the American Community Survey (ACS)." Methodology and data Quality. COPAFS The
Council of Professional Associations on Federal Statistics (2004).
139
    Brown et al. (Aug. 6, 2018), at COM_DIS00009875.
140
    Tourangeau and Yan (2007).

                                                                                                      34
      Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 35 of 50



interviewers.141 The notion that in-person enumerators will be able to address increased non-
response resulting from the addition of the citizenship question is premised on the assumption
that individuals who are sensitive to the question and who do not answer it on a survey
instrument will nevertheless be willing to do so during an in-person interview with a
government employee—an assumption that is contrary to social science research and Census
Bureau predictions.

Survey methodology research also shows that interviewer characteristics also shape the
willingness of individuals to respond, and to respond accurately.142 For HTC neighborhoods, the
Bureau historically tries to match the language and background of the enumerator to more
effectively canvas the neighborhood. In previous censuses, the Bureau prioritized hiring
multilingual enumerators, including non-citizens legally authorized to work in the U.S.143
Similar efforts may prove difficult this time, for several reasons. For example, the Census
Bureau has announced it will hire only U.S. citizens as enumerators for the 2020 census 144, a
decision that would deprive the Bureau of a pool of potential enumerators likely to have the
very language skills and cultural backgrounds critical to reaching the very populations deterred
from census participation because of the citizenship question.

There are already indications that the Bureau will have a difficult time hiring enumerators.
According to the 2020 Operational Plan, the Bureau will recruit, train, and manage more than
420,000 temporary employees to conduct the nonresponse follow-up from mid-May to mid-
August. But there are clear staffing challenges compared to 2010. In terms to hiring staff, the
labor market is tighter today than in 2010, so that it could be harder to find the needed
workforce. A GAO report notes that “In early hiring for 2020, Bureau officials reported smaller
than expected applicant pools, declined offers, and turnover.”145 The planned partnership staff
totals (1630 hires) are also lower than what was used in 2010 (2719 hires). A GAO report also
notes that as of July 2018 the Bureau had not yet “provided information to show it had
determined the underlying factors that led to the observed overstaffing in order to help
prevent a repeat in 2020”(12).146 Moreover, the staffing challenges noted by a recent GAO
report could make it more difficult to achieve background matches between enumerators and


141
    Brown et al. (Aug. 6, 2018), at COM_DIS00009862.
142
    Thomas, Mangione, Thomas W., Floyd J. Fowler, and Thomas A. Louis (1992), "Question
characteristics and interviewer effects." JOURNAL OF OFFICIAL STATISTICS-STOCKHOLM- 8: 293-293.
143
    https://www.washingtonpost.com/local/social-issues/non-citizens-wont-be-hired-as-census-takers-
in-2020-staff-is-told/2018/01/30/b327c8d8-05ee-11e8-94e8-
e8b8600ade23_story.html?utm_term=.dc8190a92449.
144
    See AR 0004253; Also, Tara Bahrampour (January 30 2018) “Non-citizens won’t be hired as census-
takers in 2020, staff is told,” The Washington Post. https://www.washingtonpost.com/local/social-
issues/non-citizens-wont-be-hired-as-census-takers-in-2020-staff-is-told/2018/01/30/b327c8d8-05ee-
11e8-94e8-e8b8600ade23_story.html?utm_term=.dc8190a92449.
145
    U.S. Government Accountability Office (July 2018) “Actions Needed to Address Challenge to
Enumerating Hard-to-Count Groups, GAO-18-599 https://www.gao.gov/assets/700/693450.pdf.
146
    Ibid.

                                                                                                  35
       Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 36 of 50



census neighborhoods; and the absence of records and analysis regarding the 2010 NRFU
suggest that the Bureau is unprepared for this problem if it arises.147

Fourth, the macro-environment can also be expected to shape an individual’s willingness to
respond to NRFU. The NRFU operation will be occurring during a presidential election year.
Several states will be in the midst of their primary elections. This macro-environment increases
the likelihood that the decennial and NRFU operation will be politicized, as happened in the
2000 decennial. It creates competition for field staff hiring and the information environment.
The 2000 decennial was the last census that coincided with a presidential campaign, with
exactly these consequences.148 For example, then-candidate George W. Bush said that he
understood “why people don’t want to give over that information to the government. If I had
the long form, I’m not so sure I would do it either.”149

Fifth, NRFU efforts will not capture those households who were not in the Census Bureau’s
Master Address File (MAF). Recent research concludes that one reason for an undercount of
noncitizen and Hispanic households is that they live in unusual or concealed housing units that
are not in the MAF.150 The 2020 decennial has been designed to allow those who might not be
in the MAF to self-respond through the Non-ID processing option on the Internet, but the NRFU
operations work from listed addresses. Non-ID processing allows individuals to self-respond
online even if they do not receive (or do not have available) their census ID that will be mailed
to the Census Master Address File (MAF). Non-ID processing will match those responses to the
MAF, and in the event it is missing, will attempt to geocode it to the correct census block. Data
from the Bureau and external researchers finds that the Master Address File is more likely to
miss non-citizens and ethnic and racial minorities who are more likely to live in complex
housing situations.151 Because any households not in MAF must be self-motivated to respond,
the previously raised confidentiality concerns suggest these households will be less likely to do
so.

Sixth, the quality of administrative records used to enumerate non-responding households is
worse for HTC populations. If a household is not counted after one visit, administrative records
will be used to enumerate those households where the administrative records are of sufficient
quality. And, for the first time, the NRFU will use administrative records to identify vacant
households and to fill in the responses if the administrative records are deemed to be of
adequate quality. As the Bureau has acknowledged, however, the administrative records are
less likely to be of sufficient quality for non-citizen households.152 A 2017 Urban Institute
147
    Ibid.
148
    Hillygus et al. (2006).
149
    Hillygus et al. (2006), p. 74.
150
    E. Kissam (2017). Differential undercount of Mexican immigrant families in the US Census. Statistical
Journal of the IAOS, 33(3), pp.797-816. Community-based Address Canvassing pilots have identified
significant additional housing units.
151
    See ftp://ftp.census.gov/cac/nac/meetings/2016-11/2016-04-latino-children.pdf.
152
    R. Jarmin Dep., dated Aug. 20, 2018 at 308 : 15-17. J; David Brown, et al., Understanding Quality of
Alternative Citizenship Data Sources for the 2020 Census, Aug. 6, 2018.

                                                                                                        36
      Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 37 of 50



Research Report concluded that “vulnerable and hard-to-reach subpopulations may be
systematically underrepresented by the new procedures. These subpopulations may not have
the same body or quality of administrative records as other groups.”153 Because of the late
proposal to include a citizenship question, it remains unclear how the use of administrative
records might change in light of an addition of a citizenship question.

It is widely-documented that self-responses are, generally speaking, more accurate for
purposes of enumeration than the data collected through such records.154 Dr. Abowd explained
this in his March 1st memo to Sec. Ross155:

        “inclusion of a citizenship question on the 2020 Census questionnaire is
       very likely to reduce the self-response rate, pushing more households
       into Nonresponse Follow-up (NRFU). Not only will this likely lead to more
       incorrect enumerations, but it is also expected to increase the number of
       persons who cannot be linked to the administrative data because the
       NRFU PII is lower quality than the self-response data. In the 2010
       Decennial Census, the percentage of NRFU persons who could be linked
       to administrative data rate was 81.6 percent, compared to 96.7 percent
       for mail responses. Those refusing to self-respond due to the citizenship
       question are particularly likely to refuse to respond in NRFU as well,
       resulting in a proxy response. The NRFU linkage rates were far lower for
       proxy responses than self-response (33.8 percent vs. 93.0 percent,
       respectively).”

Seventh, for nonresponding households who cannot be enumerated by administrative records,
the Census Bureau will try to enumerate such households through proxy responses—which, as
acknowledged by Dr. Jarmin during his deposition, are much lower quality than self-
responses.156 Proxy respondents can be expected to increase erroneous enumerations, whole-
person imputations, and census omissions.157 For example, analyses of the 2010 census found
that the correct enumeration rate was 27 percentage points lower for proxies than for self-
responses.158 It is well-known that proxies “may not provide complete and accurate
information for the census enumeration.159 Moreover, we can expect that a neighbor might be
worse equipped to provide information about citizenship than about characteristics like sex and
race. Internal Bureau research finds, for instance, that item nonresponse on the citizenship

153
    2017 Urban Institute Research Report, pp. 11.
154
    R. Jarmin Dep., dated Aug. 20, 2018 at 308: 15-17.
155
    18-CV-2921 ECF 189-1, Memorandum from J. Abowd on Preliminary analysis of alternative D
(combination of B and C) (March 1, 2018), at AR-001311.
156
    R. Jarmin Dep., dated Aug. 20, 2018 at 308: 15-17.
157
    https://www2.census.gov/programs-surveys/decennial/2020/program-management/final-analysis-
reports/2020-2017_04-undercount-children-analysis-coverage.pdf.
158
    Brown et al. (Aug. 6, 2018), at COM_DIS00009873.
159
    U.S. Census Bureau (2017d). Investigating the 2010 Undercount of Young Children – Analysis of
Coverage Measurement Results. 2020 Census Program Memorandum series, pp. 19.

                                                                                                37
      Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 38 of 50



question is much higher when reporting is done by a nonrelative, compared to a relative. 160 As
Bureau researchers acknowledge, “the imputation [of citizenship] will be challenging due to the
fact that nonresponse is highly correlated with citizenship.”161

Last, the Census Bureau’s 2020 Census Operational Plans for Nonresponse Follow-up includes
operational designs that do not account for the addition of the citizenship question. The 2020
Census operational plans—covering all operations required to execute the 2020 Census,
starting with pre-census address and geographic feature updates and ending with census data
product dissemination and coverage and quality measurement—have not yet been updated in
light of the citizenship question addition. As noted by the GAO, the Bureau had removed three
coverage measurement operations from the scope of the test, so it won’t be possible to
evaluate the accuracy of the 2018 End-to-End test: “Without sufficient testing, operational
problems can go undiscovered and the opportunity to improve operations will be lost, in part
because the 2018 End-to-End Test is the last opportunity to demonstrate census technology
and procedures across a range of geographic locations, housing types, and demographic
groups.”162 Moreover, another GAO report highlights management issues in its efforts to count
HTC groups—14 different operations in the decennial were designed to improve enumeration
of HTC populations, but the decentralized nature of those operations creates management and
integration challenges.163

Ultimately, the Census Bureau estimates, projecting from the 2016 ACS, that including the
addition of the citizenship question will increase NRFU erroneous enumerations and whole-
person imputations. For all of the reasons discussed above, the addition of the citizenship
question is also likely to increase omissions—individuals who should have been counted by the
census but where not.

In sum, a review of the scientific literature, census documents, and deposition testimony to
date reveals no evidence that the NRFU operations will adequately address the reduction in
response rates among Hispanics and noncitizens, and thus prevent a resulting increase in the
differential undercount among those groups. The operations in place to assure a complete,
accurate, and fair census count in the face of differential self-response have been inadequately
evaluated in light of the addition of a citizenship question and face significant challenges that
make it hard to expect—in the absence of empirical evidence—that they will be able to
mitigate the predicted differential undercount resulting in reduced self-response rates.




160
    Brown et al. (Aug. 6, 2018), at COM_DIS00009840.
161
    COM_DIS00009876.
162
    GAO-18-541T, 8.
163
    U.S. Government Accountability Office (July 2018) “Actions Needed to Address Challenge to
Enumerating Hard-to-Count Groups, GAO-18-599 https://www.gao.gov/assets/700/693450.pdf.

                                                                                                38
         Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 39 of 50



      VII.   Data Quality: Utility and Integrity of Decennial Census with a Citizenship Questions

These guidelines require that all information collected and disseminated by the U.S. Census
Bureau are designed to ensure and maximize the utility, objectivity, and integrity of the
information. Utility or “fitness of use” refers to the “usefulness of the information for its
intended users;” Objectivity means the information is “accurate, reliable, and unbiased, and is
presented in an accurate, clear, complete, and unbiased manner;” Integrity refers to the
security of the information—protection from unauthorized access or revision.164 I conclude
that the addition of the citizenship question will undermine all three of these data quality
dimensions.

The previous discussion regarding census nonresponse is an indicator of the objectivity of the
census data, just one component of the Bureau information quality standards. In addition, the
addition of a citizenship question without adequate testing and evaluation also threatens the
utility and integrity of census data, the other dimensions of information quality set forth in the
information quality guidelines of the OMB and the U.S. Census Bureau Statistical Quality
Standards.

The addition of the citizenship question will undermine the data quality of the decennial
census. In his January 19th and March 1, 2018 Memos, Dr. Abowd admits this, noting there are
“major potential quality disruptions” associated with adding a citizenship question.165. But
whereas my analysis thus far has focused on the accuracy and completeness (“objectivity”) of
the count, the addition of a citizenship question also will potentially degrade the utility and
integrity of the information. There is an inherent tension between the integrity and utility of
census data that requires balancing—and that is informed by proper testing and evaluation. As
privacy researchers note “a fundamental tension at the heart of every statistical agency’s
mission” is the reality that reducing disclosure risk decreases the utility of the data. 166 Because
of unanswered questions about how to protect the integrity of the data, it is currently not clear
if the citizenship data collected from the citizenship question has any utility or is “fit for use” for
the state purpose of DOJ enforcement of the Voting Rights Act. In other words, contrary to
scientifically appropriate survey methodological practices, Secretary Ross has mandated the
addition of a question to the decennial census without having first determined if the data
collected can be actually used for the stated purpose.

Balancing Integrity and Utility In requiring that the disseminated information has “integrity,”
the quality standards refer to the security of the information—the requirement to protect of
information from unauthorized access or revision, to ensure that the information is not
164
    U.S. Census Bureau Statistical Quality Standards, (July 2013),
https://www.census.gov/content/dam/Census/about/about-the-
bureau/policies_and_notices/quality/statistical-quality-standards/Quality_Standards.pdf, pp. i-ii.
165
    18-CV-2921 ECF 189-1, Memorandum from J. Abowd on Technical Review of the Dep. of Justice
Request to Add Citizenship Question to the 2020 Census (Jan. 19, 2018), at AR 001278.
166
    Doyle, P., Lane, J., Theeuwes, J. and Zayatz, L., 2001. Confidentiality, disclosure and data access.
Amsterdam: Elsevier-North Holland, 274, pp.337-345.

                                                                                                           39
       Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 40 of 50



compromised through corruption or falsification. Title 13 U.S. Code (9) prohibits the
publication of data that can identify individuals. The Bureau often references this legal
protection as a reassurance of confidentiality, implying that any perceptions of disclosure risk
are misplaced or could be corrected through outreach.

Fundamentally, the addition of a citizenship question increases the disclosure risk of the
decennial census. Data breaches happen; systems fail (especially when not adequately tested);
and policies can be changed. Disclosure risk depends not only on the disclosure potential but
also on the potential harm associated with the collected information.167 The addition of a
citizenship question thus increases the disclosure risk because there is greater potential harm
associated with the disclosure of citizenship status compared to the disclosure of other
demographic characteristics collected in the decennial. For non-citizen households, disclosure
of citizenship status could result in deportation, job loss, fines, and/or imprisonment. The
Bureau conducted and released a Privacy Impact Assessment for the decennial census in June
2018, but it did not reflect the addition of a citizenship question.168

Beyond unintended data breaches, the addition of a citizenship question in fact increases the
disclosure risks associated with published products from the decennial. Privacy research—
including by Census Bureau researchers—has identified the potential database reconstruction
based on the release of aggregate data statistics to be a significant disclosure risk.169 Dr. Abowd
admits that “Experiments have led to the declaration that reconstruction of Title 13-sensitive
data is an issue, no longer a risk”170 He concludes that “It may no longer be reasonable to
assert that a product is empirically safe given best-practice disclosure limitation prior to its
release”171

In order to prevent the possibility of tracing statistics back to a specific respondent, the Bureau
goes through a process of “noise injection” to “alter the underlying statistical tabulations
before publication.”172 In response to weaknesses in previous noise injection methods, the
Bureau has been developing a system called differential privacy that offers more robust

167
    Chris Skinner (2012), "Statistical disclosure risk: Separating potential and harm." International
Statistical Review 80.3 (2012): 349-368.
168
    http://www.osec.doc.gov/opog/privacy/Census%20PIAs/CEN08_PIA_SAOP_Approved.pdf
169
    For example, I. Dinur. and K Nissim (2003), Revealing information while preserving privacy. In
Proceedings of the twenty-second ACM SIGMOD-SIGACT-SIGART symposium on Principles of database
systems, pp. 202-210. ACM.
170
    John Abowd (July 30, 2018) Staring-Down the Database Reconstruction Theorem. Presentation at
Joint Statistical Meetings, Vancouver BC, Canada,
 https://www.census.gov/content/dam/Census/newsroom/press-kits/2018/jsm/jsm-presentation-
database-reconstruction.pdf.
171
    John Abowd (June 5, 2017) “Research Data Centers, Reproducible Science, and Confidentiality
Protection: The Role of the 21st Century,” Statistical Agency Presentation to Summer DemSem,
Sponsored by the Wisconsin Federal Statistical RDC.
172
    Census blog post, Sept 4, 2018. https://www.census.gov/newsroom/blogs/research-
matters/2018/08/protecting_the_confi0.html.

                                                                                                        40
      Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 41 of 50



protections. Unfortunately, the processes and procedures were developed for a decennial
census without a citizenship question (and were set to be implemented in full with the 2018
End-to-End Test).

Despite assurances that the Bureau would be more transparent about the procedures, Dr.
Abowd acknowledges that decisions have not yet been made as to how the data can or will be
used and released given the potential disclosure risks.173 In fact, he cannot even say if the error
margins around the block-level citizen voting-age population estimates will actually improve
over the estimates that are currently available based on the ACS because the Bureau hasn’t “set
the parameters of the disclosure avoidance system.”174

Dr. Abowd explains that “this process is a delicate balancing act. Enough noise must be added
to protect confidentiality, but too much noise could damage the statistic’s fitness-for-use.”175
Without a clear understanding of how a citizenship question will be used to produce the
requested information, it is impossible to evaluate both the utility and integrity of the data—
critical components of the Census Bureau Quality Standards.

Beyond the reduced utility that comes from noise injections needed to reduce the disclosure
risk, the addition of a citizenship question is also less timely than ACS data, which provide
numbers every 5 years. In recommending against the addition of the citizenship question, the
Bureau emphasized that “Not only is using administrative records potentially a more accurate
measure of citizenship, it is also cost efficient. The Bureau already acquires SSA Numident
information on a quarterly basis. To collect that information through self-report by adding a
question to the decennial would require additional unnecessary costs and burden to the
Bureau”176

In sum, the addition of a citizenship question threatens the utility and integrity of the decennial
count. The decision to burden the populace with a sensitive survey question of unclear utility,
especially given the potential disclosure risks, violates basic survey data quality processes.

Looking Beyond the Decennial

In sum, high quality census numbers are essential for the economic and political health of the
nation. Based on a review of the quantitative and qualitative research and evidence, the
preponderance of the evidence suggests that it is highly likely that the addition of a citizenship
question will exacerbate the disproportionate undercount of non-citizen households and
Hispanics.


173
    J. Abowd Dep., dated Aug. 29, 2018, at 101.
174
    J. Abowd Dep., dated Aug. 29, 2018, at 101.
175
    Census blog post, Sept 4, 2018. https://www.census.gov/newsroom/blogs/research-
matters/2018/08/protecting_the_confi0.html.
176
    Berning et al. Memo (Dec 22, 2017), AR 0005500.

                                                                                                   41
      Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 42 of 50



Finally, the implications for data quality go beyond the decennial count. To the extent the
addition of the citizenship question reduces the objectivity and integrity of the decennial count,
it is also risks reducing overall trust in government statistics and thus participation in the
surveys and censuses that collect those statistics. The Bureau has long recognized that trust is
essential for individuals to be willing participants in government surveys. As such, the issues
raised here have implications not only for the quality of the decennial count, but also for the
quality of other government surveys.

I reserve the right to amend or supplement my opinions if additional information or materials
become available.

I declare under penalty of perjury under the laws of the United States that the forgoing is true
and correct to the best of my knowledge.


DATED this 7th Day of September, 2018                       _______________________
                                                            D. Sunshine Hillygus, PhD




                                                                                                42
      Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 43 of 50




References:
Abowd, J (June 5, 2017), “Research Data Centers, Reproducible Science, and Confidentiality
Protection: The Role of the 21st Century”, Statistical Agency Presentation to Summer DemSem,
Sponsored by the Wisconsin Federal Statistical RDC.

Abowd, J (July 30, 2018), “Staring-Down the Database Reconstruction Theorem”, Presentation
at Joint Statistical Meetings, Vancouver BC, Canada. Available at
https://www.census.gov/content/dam/Census/newsroom/press-kits/2018/jsm/jsm-
presentation-database-reconstruction.pdf (Accessed 6 September 2018).

Alsan, M and Yang, C 2018, Fear and the Safety Net: Evidence from Secure Communities,
National Bureau of Economic Research Working Paper w24731. Available at
http://www.nber.org/papers/w24731.pdf (Accessed 6 September 2018).

Atrostic, BK, Bates, N & Silberstein, A 2001, “Nonresponse in US government household
surveys: consistent measures, recent trends, and new insights”, Journal of Official Statistics,
17(2), p.209.

Bates, N, Martin, E, DeMaio, T & de la Puente, M 1995, “Questionnaire Effects on
Measurements of Race and Hispanic Origin”, Journal of Official Statistics, 11(4), pp. 435–462.

Bates,N, Wroblewski, M & Pascale, J 2012, Public Attitudes Toward the Use of Administrative
Records in the U.S. Census: Does Question Frame Matter?, Center for Survey Measurement,
U.S. Census Bureau Research Report Series #2012-04 (Survey Methodology). Available at
https://www.census.gov/srd/papers/pdf/rsm2012-04.pdf (Accessed 6 September 2018).

Bahrampour, T 2018, “Non-citizens won’t be hired as census-takers in 2020, staff is told”, The
Washington Post, 30 January. Available at https://www.washingtonpost.com/local/social-
issues/non-citizens-wont-be-hired-as-census-takers-in-2020-staff-is-
told/2018/01/30/b327c8d8-05ee-11e8-94e8-
e8b8600ade23_story.html?utm_term=.dc8190a92449 (Accessed 6 September 2018).

Beatty, PC & Willis, GB, 2007, “Research synthesis: The practice of cognitive interviewing”,
Public Opinion Quarterly, 71(2), pp.287-311.

Bennett, CE & Griffin, DH 2002, “Race and Hispanic Origin Data: A Comparison of Results from
the Census 2000 Supplementary Survey and Census”, Proceedings of the American Statistical
Association, Section on Survey Research Methods, American Statistical Association.




                                                                                                  43
      Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 44 of 50



Biemer, P & Lyberg, L 2003, Introduction to survey quality, John Wiley & Sons, Hoboken, New
Jersey.

Bond, B., Brown, J. D., Luque, A., & O’Hara, A. 2013, The nature of the bias when studying only
linkable person records: Evidence from the American Community Survey. Paper presented at
the Federal Committee on Statistical Methodology (FCSM) Research Conference, Washington,
DC.

Bradburn, N 1978, “Respondent burden”, Proceedings of the American Statistical Association,
Section on Survey Research Methods, American Statistical Association (Vol. 35, p. 40).

Brown, J, Heggeness, M, Dorinski, S, Warren, L & Yi, M 2018, “Understanding the Quality of
Alternative Citizenship Data Sources for the 2020 Census,” Center for Economic Studies, U.S.
Census Bureau Working Paper 18-38. Available at https://www2.census.gov/ces/wp/2018/CES-
WP-18-38.pdf (Accessed 6 September 2018).

Clark, C, Tinari, R, Singh, R, Tupek, A, Hogan, H, Killion, RA & Wright, T 2003, Census Bureau
Standard: Pretesting Questionnaires and Related Materials for Surveys and Censuses.

Cohen, J 2018, “We already know the citizenship question will hurt the census. Alabama tried
it”, The Washington Post, 17 April. Available at
https://www.washingtonpost.com/opinions/we-already-know-the-citizenship-question-will-
hurt-the-census-alabama-tried-it/2018/04/17/395c8cca-41ba-11e8-ad8f-
27a8c409298b_story.html?utm_term=.840cb003dfea (Accessed 6 September 2018).

Couper, M, Singer, E, Conrad, F. & Groves, R 2008, “Risk of disclosure, perceptions of risk, and
concerns about privacy and confidentiality as factors in survey participation”, Journal of Official
Statistics, 24(2), p.255.

Czajka, J & Beyler, A 2016, “Declining Response Rates in Federal Surveys: Trends and
Implications”, Mathematica Policy Research. Available at
https://aspe.hhs.gov/system/files/pdf/255531/Decliningresponserates.pdf (Accessed 6
September 2018).

DeMaio, T 2005, Standards for Pretesting Questionnaires and Survey Related Materials for U.S.
Census Bureau Surveys and Censuses.

De la Puente, M 1993, “Why are People Missed or Erroneously Enumerated in the Census – A
Summary of Findings from Ethnographic Research”, Proceedings of the 1993 Research
Conference on Undercounted Ethnic Populations. Suitland, MD: US Census Bureau: 29-66.


                                                                                                 44
      Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 45 of 50



Department of Commerce v. U.S. House of Representatives, 525 U.S. 316 (1999).

Dillman, D, Sinclair, M & Clark, J 1993, “Effects of Questionnaire Length, Respondent-friendly
Design, and a Difficult Question on Response Rates for Occupant addressed Census Mail
Surveys”, Public Opinion Quarterly, 57, 3, pp. 289–304.

Dinur, I & Nissim, K 2003, “Revealing information while preserving privacy”, Proceedings of the
Twenty-Second ACM SIGMOD-SIGACT-SIGART Symposium on Principles of Database Systems
(pp. 202-210).

Doyle, P, Lane, J, Theeuwes, J & Zayatz, L (eds) 2001, Confidentiality, disclosure and data access,
North Holland, pp.337-345.

Fay, R.E., Bates, N. and Moore, J., 1991. Lower mail response in the 1990 census: A preliminary
interpretation. In Proceedings of the Annual Research Conference. Washington DC: Census
Bureau (pp. 3-32).

Fricker, S, Yan, T &Tsai, S 2014, “Response burden: What predicts it and who is burdened out”,
Proceedings of the American Statistical Association, Joint Statistical Meetings, American
Statistical Association (pp. 4568-4577).

Graf, I 2008, “Respondent burden”, in Encyclopedia of survey research methods, Sage
Publications, Thousand Oaks, CA, p. 740.

Groves, R, Fowler Jr, F, Couper, M, Lepkowski, J, Singer, E & Tourangeau, R 2009, Survey
methodology (2nd), John Wiley & Sons, Hoboken, New Jersey, pp.97-98.

Hillygus, DS, Nie, NH, Prewitt, K & Pals, H 2006, The hard count: The political and social
challenges of census mobilization, Russell Sage Foundation, New York.

Hunter, J & Landreth, A 2006, “Analyzing interviewer/respondent interactions while
using an MCAPI device”, Field Methods, 18, 2, pp. 335–351.

Hunter Childs, J (May 18, 2018), “When Numbers Aren’t Enough: Supplement Quantitative Data
Collection with Qualitative Insights”, Presentation at the American Association for Public
Opinion Research. Available at
https://www.census.gov/content/dam/Census/newsroom/press-kits/2018/aapor/aapor-
presentation-insights.pdf (Accessed 6 September 2018).

Jensen, EB, Bhaskar, R and Scopilliti, M 2015, Demographic analysis 2010: Estimates of
coverage of the foreign-born population in the American Community Survey, Population

                                                                                                 45
      Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 46 of 50



Division, US Census Bureau, Working Paper 103. Available at
https://www.census.gov/content/dam/Census/library/working-papers/2015/demo/POP-
twps0103.pdf (Accessed 6 September 2018).

Kennedy, K 2018, “Deportation fears have legal immigrants avoiding health care”, Associated
Press, 22 January. Available at https://apnews.com/9f893855e49143baad9c96816ec8f731
(Accessed 6 September 2018).

Skinner CJ. Statistical disclosure risk: separating potential and harm. Int Stat Rev.
2012;80(3):349‐368.5.

Hodge JGJr, Gostin LO, Jacobson PD. Legal issues concerning electronic health information:
privacy, quality, and liability. JAMA .1999;282(15):1466‐1471.

Kissam, E 2017, “Differential undercount of Mexican immigrant families in the US Census”,
Statistical Journal of the IAOS, 33(3), pp.797-816.

Kreuter, F, Presser, S & Tourangeau, R 2008, "Social desirability bias in CATI, IVR, and web
surveys: the effects of mode and question sensitivity", Public Opinion Quarterly, 72(5), pp. 847-
865.

Lopez, MH & Rohal,M 2017, “Latinos and the New Trump Administration: Growing Share say
situation of U.S. Hispanics is Worsening,” Pew Research Center, 23 February. Available at
http://assets.pewresearch.org/wp-
content/uploads/sites/7/2017/02/24094450/Latinos_Trump_FULLREPORT.pdf (Accessed 6
September 2018).

Martin, E &Gerber, E 2005, “Results of recent methodological research on the Hispanic origin
and race questions”, Survey Methodology Research Series, US Census Bureau p.04.

Martin, E & Gerber, E 2006, “Methodological influences on comparability of race
measurements: Several cautionary examples”, Survey Methodology Research Series, US Census
Bureau p.06.

Martin, E, Hunter Childs, J, DeMaio, T, Hill, J, Reiser, C, Gerber, E, Styles, K & Dillman, D 2007,
Guidelines for Designing Questionnaires for Administration in Different Modes, U.S. Census
Bureau, Washington, DC 20233. Available at https://www.census.gov/srd/mode-guidelines.pdf
(Accessed 6 September 2018).




                                                                                                 46
      Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 47 of 50



Mayer, TS 2002, “Privacy and confidentiality research and the US census bureau
recommendations based on a review of the literature”, Research Report Series, U.S. Census
Bureau, 7 February.

Meyers, M (November 2, 2017), “Respondent Confidentiality Concerns and Possible Effects on
Response Rates and Data Quality for the 2020 Census”, Presentation at National Advisory
Committee on Racial, Ethnic, and Other Populations Fall Meeting. Available at
https://www2.census.gov/cac/nac/meetings/2017-11/Meyers-NAC-Confidentiality-
Presentation.pdf (Accessed 6 September 2018).

Moya Salas, L, Ayón, C & Gurrola, M 2013, "Estamos traumados: The effect of anti‐immigrant
sentiment and policies on the mental health of Mexican immigrant families", Journal of
Community Psychology, vol. 41, no. 8, pp. 1005-1020.

Mule, Thomas 2012, "Census coverage measurement estimation report: Summary of estimates
of coverage for persons in the United States." Washington, DC: US Census Bureau.
https://www.census.gov/coverage_measurement/pdfs/g01.pdf

National Research Council, 2013a. Benefits, Burdens, and Prospects of the American
Community Survey: Summary of a Workshop. D.L. Cork, Rapporteur. Committee on National
Statistics, Division of Behavioral and Social Sciences and Education. Washington, DC: The
National Academies Press.

O’Hare, WP 2014, Assessing Net Coverage Error for Young Children in the 2010 U.S. Decennial
Census, Center for Survey Measurement, U.S Census Bureau Study Series #2014-02 (Survey
Methodology). Available at http://www.census.gov/srd/papers/pdf/ssm2014-02.pdf (Accessed
6 September 2018).
Pew Research Center 2017, “Public Trust in Government: 1958-2017” Pew Research Center, 14
December. Available at http://www.people-press.org/2017/12/14/public-trust-in-government-
1958-2017/ (Accessed 6 September 2018).


Presser, S, Couper, MP, Lessler, JT, Martin, E, Martin, J, Rothgeb, JM & Singer, E 2004, “Methods
for testing and evaluating survey questions”, Public Opinion Quarterly, 68(1), pp.109-130.

Prewitt, K 2011, “Why It Matters to Distinguish between Privacy and Confidentiality”, Journal of
Privacy and Confidentiality, 3(2).

Schneider, S, Cantor, D, Malakhoff, L, Arieira, C, Segel, P, Nguyen, K & Tancreto, J 2005,
“Telephone, Internet, and Paper Data Collection Modes for the Census 2000 Short Form”,
Journal of Official Statistics, 21, 1, pp. 89–101.

                                                                                              47
      Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 48 of 50




Schuman, H & Presser, S 1981, Questions and answers in attitude surveys: Experiments on
question form, wording, and context, Academic Press, New York.

Selby, WG 2014, “Americans must answer U.S. Census Bureau survey by law, though agency
hasn’t prosecuted since 1970”, Politifact.com, 9 January. Available at
https://www.politifact.com/texas/statements/2014/jan/09/us-census-bureau/americans-must-
answer-us-census-bureau-survey-law-/ (Accessed 6 September 2018).

Singer, E & Ye, C 2013, “The use and effects of incentives in surveys”, The ANNALS of the
American Academy of Political and Social Science, 645(1), pp.112-141.

Singer, E, Van Hoewyk, J & Neugebauer, RJ 2003, “Attitudes and behavior: The impact of privacy
and confidentiality concerns on participation in the 2000 census”, Public Opinion Quarterly,
67(3), pp.368-384.

Singer, E, Hippler, HJ & Schwarz, N 1992, “Confidentiality assurances in surveys: Reassurance or
threat?”, International Journal of Public Opinion Research, 4(3), pp.256-268.

Singer, E, Mathiowetz, NA & Couper, MP 1993, “The impact of privacy and confidentiality
concerns on survey participation the case of the 1990 US Census”, Public Opinion Quarterly,
57(4), pp.465-482.

Singer, E, Van Hoewyk, J, Tourangeau, R, Steiger, DM, Montgomery, M & Montgomery, R 2001,
“Final Report on the 1999-2000 Surveys of Privacy Attitudes”, Washington, DC, US Bureau of
the Census, Planning, Research and Evaluation Division, 10 December.

Skinner, C., 2012. Statistical disclosure risk: Separating potential and harm. International
Statistical Review, 80(3), pp.349-368.

Sudman, S & Bradburn, NM 1982, Askinq Questions, Jossey-Bass Inc., San Francisco.

Sudman, S, Bradburn, NM & Schwarz, N 1996, Thinking about answers: The application of
cognitive processes to survey methodology, Jossey-Bass, Inc., San Francisco.

Szkupinski Quiroga, S, Medina, DM & Glick, J 2014, “In the belly of the beast: Effects of anti-
immigration policy on Latino community members”, American Behavioral Scientist, 58(13),
pp.1723-1742.

Sykes, W & Collins, M 1992, “Anatomy of the Survey Interview,” Journal of Official Statistics, 8,
3, pp. 277–291.

                                                                                                  48
      Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 49 of 50




Terry, RL, Schwede, L, King, R, Martinez, M & Childs, JH 2017, “Exploring inconsistent counts of
racial/ethnic minorities in a 2010 census ethnographic evaluation”, Bulletin of Sociological
Methodology/Bulletin de Méthodologie Sociologique, 135(1), pp.32-49.

Tourangeau, R, Conrad, FG & Couper, MP 2013, The science of web surveys, Oxford University
Press.

Tourangeau, R, Rips, LJ & Rasinski, K 2000, The psychology of survey response, Cambridge
University Press.

Tourangeau, R, Edwards, B, Johnson, T, Wolter, K & Bates, N 2014, Hard to survey populations,
Cambridge University Press.

Tourangeau, R & Yan, T 2007, "Sensitive questions in surveys", Psychological Bulletin, vol. 133,
no. 5, p. 859.

U.S. Census Bureau 2017, “Investigating the 2010 Undercount of Young Children – A
Comparison of Demographic, Housing, and Household Characteristics of Children by Age”, 18
January.

U.S. Census Bureau 2017, “2020 Census Operation Plan: A New Design for the 21st Census.
V.3.”, September. Available at https://www2.census.gov/programs-
surveys/decennial/2020/program-management/planning-docs/2020-oper-plan3.pdf (Accessed
6 September 2018).

U.S. Census Bureau, “2010 Census Coverage Measurement Estimation Report: Summary of
Estimates of Coverage for Persons in the United States”, DSSD 2010 Census Coverage
Measurement Memorandum Series (2012b).

U.S. Census Bureau, Data Stewardship Executive Policy Committee, DS-16 Checklist for a
Survey’s Handling of Sensitive Topics and Very Sensitive Topics in Dependent Interviewing.
Available at https://www2.census.gov/foia/ds_policies/ds016_checklist.pdf (Accessed 6
September 2018).

U.S. Census Bureau 2017, “Subjects Planned for the 2020 Census and American Community
Survey: Federal Legislative and Program Uses”, March. Available at
https://www.census.gov/library/publications/2017/dec/planned-subjects-2020-acs.html
(Accessed 6 September 2018).



                                                                                               49
      Case 1:18-cv-02921-JMF Document 408-3 Filed 10/26/18 Page 50 of 50



U.S. Census Bureau 2017, Center for Survey Measurement, Respondent Confidentiality
Concerns, Memorandum for Associate Directorate for Research and Methodology (September
20, 2017).

U.S. General Accounting Office 2017 Progress on Many High-Risk Areas, While Substantial
Efforts Needed on Others GAO-17-317: https://www.gao.gov/products/GAO-17-317

U.S. General Accounting Office 1999, “An Innovative Technique for Estimating Sensitive Survey
Items”. Available at https://www.gao.gov/new.items/gg00030.pdf (Accessed 6 September
2018).

U.S. Government Accountability Office 2018, “Actions Needed to Address Challenge to
Enumerating Hard-to-Count Groups”, GAO-18-599, July. Available at
https://www.gao.gov/products/GAO-18-599 (Accessed 6 September 2018).

U.S. Government Accountability Office 2017, “2020 Census: Additional Actions Could
Strengthen Field Data Collection Efforts”, GAO-17-191, January. Available at
https://www.gao.gov/assets/690/682308.pdf (Accessed 6 September 2018).

U.S. Government Accountability Office 201. 2020 CENSUS Continued Management Attention
Needed to Mitigate Key Risks Jeopardizing a Cost-Effective and Secure Enumeration Statement
of Robert Goldenkoff, Director, Strategic Issues and David A. Powner, Director, Information
Technology. Testimony Before the Subcommittee on Commerce, Justice, Science, and Related
Agencies, Committee on Appropriations, House of Representatives. April, GAO-18-416T

U.S. Office of Personnel Management 2001. Paperwork Reduction Act (PRA) Guide. V. 2.0, April
2001. Available at https://www.opm.gov/about-us/open-government/digital-government-
strategy/fitara/paperwork-reduction-act-guide.pdf (Accessed 6 September 2018).

Valentino, N, Newburg, J. & Neuner, F, 2018, “Dog Whistles to Bullhorns: Racial Rhetoric in
Presidential Campaigns, 1984-2016”, Presentation at the 2018 Annual Meeting of the American
Political Science Association, Boston, MA.




                                                                                            50
